Exhibit 10.1

 

 

 

WOODWARD Retirement
SAVINGS PLAN

 

 

 

 

 

 

 

Original Effective Date: September 30, 1952

Restatement Effective Date: January 1, 2016

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

ARTICLE I GENERAL

1 

 

 

 

 

ARTICLE II DEFINED TERMS

2 

 

 

 

 

ARTICLE III MISCELLANEOUS

6 

 

Section 3.1

Plan Administration, Trust Agreement

6 

 

Section 3.2

Applicable Laws

7 

 

Section 3.3

Gender and Number

7 

 

Section 3.4

Notices

7 

 

Section 3.5

Evidence

7 

 

Section 3.6

Action by the Company

7 

 

Section 3.7

Reversion to the Company

7 

 

Section 3.8

Restrictions on Participant Election

7 

 

Section 3.9

Military Service

8 

 

Section 3.10

Suspension of Plan Transactions

8 

 

Section 3.11

Electronic Media

9 

 

 

 

 

ARTICLE IV PARTICIPATION

9 

 

Section 4.1

Participation

9 

 

Section 4.2

Participation upon Reemployment

10 

 

Section 4.3

Participation Not Contract of Employment

11 

 

 

 

 

ARTICLE V SERVICE

11 

 

Section 5.1

Year of Service

11 

 

Section 5.2

Hour of Service

12 

 

Section 5.3

One-Year Break-in-Service

13 

 

Section 5.4

Leased Worker Members

13 

 

 

 

 

ARTICLE VI DEFERRAL CONTRIBUTIONS

13 

 

Section 6.1

Payroll Deferral Contributions

13 

 

Section 6.2

Pre-Tax Deferral Contributions and/or Roth Deferral Contributions

14 

 

Section 6.3

Adjustments and Payment of Payroll Deferrals

14 

 

Section 6.4

Election to Vary, Suspend or Change Payroll Deferrals

14 

 

Section 6.5

Catch-Up Contributions

14 

 

Section 6.6

Treatment as Deferral Contribution

15 

 

Section 6.7

Automatic Contribution Arrangement

15 

 

 

 

 

ARTICLE VII CONTRIBUTIONS

16 

 

Section 7.1

Deferral Contributions

16 

 

Section 7.2

Company Matching Contribution

16 

 

Section 7.3

Grandfathered Contributions

16 

 

Section 7.4

Company Stock Component Contributions

17 

 

-i-

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS 

(continued)

 

Section 7.5

Time for Making Company Contributions

17 

 

 

 

 

ARTICLE VIII ROLLOVERS AND TRANSFERS FROM RELATED PLANS

18 

 

Section 8.1

Rollover Contributions

18 

 

Section 8.2

Transfers from Other Plans

18 

 

Section 8.3

Interest in Plan

18 

 

 

 

 

ARTICLE IX PARTICIPANT ACCOUNTS

18 

 

Section 9.1

Establishment of Accounts

18 

 

Section 9.2

Investment of Accounts

19 

 

Section 9.3

Roth Deferral Contribution Accounts

19 

 

 

 

 

ARTICLE X INVESTMENTS UNDER THE PLAN

19 

 

Section 10.1

Investment Funds

19 

 

Section 10.2

Investment Directions and Transfers Between Investment Funds

20 

 

Section 10.3

Statement of Accounts

20 

 

 

 

 

ARTICLE XI COMPANY STOCK COMPONENT

20 

 

Section 11.1

Compliance with Code and ERISA

20 

 

Section 11.2

Company Stock Component Contributions

21 

 

Section 11.3

Dividends on Allocated Company Stock

21 

 

Section 11.4

Transfer from the Company Stock Component

21 

 

Section 11.5

Fair Market Value

22 

 

 

 

 

ARTICLE XII LIMITATIONS ON COMPENSATION, CONTRIBUTIONS AND ALLOCATIONS

22 

 

Section 12.1

Limitations on Annual Additions

22 

 

Section 12.2

Limitations Under Section 402(g) of the Code

23 

 

Section 12.3

Limitations Under Section 401(k)(3) of the Code

23 

 

Section 12.4

Limitations Under Code Section 401(m)(2)

26 

 

Section 12.5

Reduction of Contribution Rates

27 

 

Section 12.6

Highly Compensated Worker Member

27 

 

Section 12.7

Testing Procedures

28 

 

 

 

 

ARTICLE XIII PRE-TERMINATION WITHDRAWALS AND LOANS

28 

 

Section 13.1

Pre-Termination Withdrawals

28 

 

Section 13.2

Hardship

29 

 

Section 13.3

Loans to Participants

30 

 

Section 13.4

Treatment of Roth Contribution Accounts

31 

 

 

 

 

ARTICLE XIV DISTRIBUTION ON TERMINATION OR TRANSFER OF EMPLOYMENT

32 

 

Section 14.1

Vesting of Account Balance

32 

 

Section 14.2

Limits on Commencement and Duration of Distributions

32 

 

-ii-

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS 

(continued)

 

Section 14.3

Form of Distribution on Termination of Employment

33 

 

Section 14.4

Direct Rollovers

34 

 

Section 14.5

Distributions of Roth Deferral Contribution Accounts

34 

 

Section 14.6

Facility of Payment; Incapacity

35 

 

Section 14.7

Interests Not Transferable

35 

 

Section 14.8

Absence of Guaranty

36 

 

Section 14.9

Designation of Beneficiary

36 

 

Section 14.10

Missing Recipient

37 

 

Section 14.11

Put Option

37 

 

 

 

 

ARTICLE XV VOTING OF COMPANY STOCK

37 

 

 

 

 

ARTICLE XVI THE ADMINISTRATIVE COMMITTEE

38 

 

Section 16.1

Membership

38 

 

Section 16.2

Rights, Powers and Duties

38 

 

Section 16.3

Application of Rules

39 

 

Section 16.4

Remuneration and Expenses

39 

 

Section 16.5

Indemnification of the Committee

39 

 

Section 16.6

Exercise of Committee’s Duties

39 

 

Section 16.7

Information to Be Furnished to Committee

40 

 

Section 16.8

Resignation or Removal of Committee Member

40 

 

Section 16.9

Appointment of Successor Committee Member

40 

 

Section 16.10

Expenses of Administration

40 

 

Section 16.11

Claims Procedure

40 

 

 

 

 

ARTICLE XVII THE INVESTMENT COMMITTEE

42 

 

Section 17.1

Establishment of Investment Committee

42 

 

Section 17.2

Majority Action

42 

 

Section 17.3

Powers of the Investment Committee

42 

 

Section 17.4

Duties of the Investment Committee

43 

 

Section 17.5

Authority of the Investment Committee with respect to the Company Stock
Component

43 

 

Section 17.6

Indemnification of the Investment Committee

43 

 

 

 

 

ARTICLE XVIII AMENDMENT AND TERMINATION

44 

 

Section 18.1

Amendment

44 

 

Section 18.2

Termination

44 

 

Section 18.3

Merger and Consolidation of Plan, Transfer of Plan Asset

44 

 

Section 18.4

Notice of Amendment, Termination or Partial Termination

44 

 

Section 18.5

Vesting and Distribution on Termination and Partial Termination

45 

 

Section 18.6

Limitation on Right to Amend

45 

 

 

 

 

ARTICLE XIX TOP HEAVY STATUS

45 

 

Section 19.1

Determination of Top-Heavy Status

45 

 

-iii-

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS 

(continued)

 

Section 19.2

Minimum Benefit

46 

 

Section 19.3

Code Section 416

46 

 

 

-iv-

 

--------------------------------------------------------------------------------

 

WOODWARD RETIREMENT
SAVINGS PLAN
(Amended and Restated Effective as of January 1, 2016)

ARTICLE I

GENERAL

The Woodward Governor Company Member Investment and Stock Ownership Plan (the
“MISOP”) was first established by Woodward, Inc., formerly Woodward Governor
Company (the “Company”) effective as of September 30, 1952. 

The Woodward Governor Company Retirement Income Plan (the “Retirement Income
Plan”) was first established by the Company, effective as of September 30,
1952.  Effective as of December 31, 2002, the Retirement Income Plan was merged
into the MISOP and all assets and liabilities under the Retirement Income Plan
were transferred to the MISOP as of that date.  Also effective as of that date,
the MISOP was renamed the “Woodward Governor Company Retirement Savings Plan”
(the “Plan”).    Effective as of January 1, 2008, the Plan was amended and
restated to incorporate recent changes in the law.  In connection with the
change of the Company’s name to “Woodward, Inc.”, on and after January 26, 2011,
the Plan became known as the “Woodward Retirement Savings Plan.”    Effective as
of January 1, 2016, (the “Effective Date”) the Plan is amended and restated to
incorporate all amendments since the prior restatement and to incorporate
applicable changes in the law.

The combined Plan consists of a profit sharing plan component (“Profit Sharing
Component”) intended to satisfy Section 401(a) of the Internal Revenue Code of
1986, as amended (the “Code”), a cash or deferred arrangement component (“Member
Investment Component”) intended to satisfy Sections 401(a) and 401(k) of the
Code and an employee stock ownership plan (“ESOP”) component (the “Company Stock
Component”), which is intended to satisfy Sections 401(a), 409 and 4975 of the
Code.  The Company Stock Component is designed to be invested exclusively in
“qualifying employer securities” within the meaning of Section 409(l) of the
Code.    

The purpose of the Plan is to promote the mutual interests of the Company, its
shareholders, eligible employees of the Company and eligible employees of
Related Companies that become participating companies in the Plan, subject to
the terms of the Plan (“Worker Members”) (i) by providing such Worker Members
with a systematic savings program to supplement their retirement incomes, and an
opportunity to acquire an equity interest in the Company and to exercise
shareholder rights with respect thereto, (ii) by causing the Plan to be a
long-term investor in common stock of the Company, and (iii) by providing the
Company and its eligible Worker Members with the tax benefits and other benefits
provided under applicable laws to qualified retirement plans in general and
employee stock ownership plans in particular.  The provisions of the Plan as
applied to any group of Worker Members may be modified or supplemented from time
to time, with the consent of the Company, by the adoption of one or more
Supplements.  Each such Supplement shall form a part of the Plan as of the
Supplement’s effective date.

 



 

 

--------------------------------------------------------------------------------

 

 

ARTICLE II

DEFINED TERMS

         Section 2.1“Account” shall mean the separate account(s) maintained for
a Participant under the Plan.

         Section 2.2“Accounting Date” shall mean each day the New York Stock
Exchange is open for business.

         Section 2.3“Automatic Contribution Arrangement” shall mean an
arrangement under which a Worker Member is deemed to have agreed to reduce his
or her Eligible Pay and the Company or Related Company, as applicable, agrees to
contribute to the Trust the amount by which the Worker Member’s Eligible Pay is
so reduced as Payroll Deferrals.

         Section 2.4“Beneficiary” shall mean a person described in Section 14.9.

         Section 2.5“Code” shall have the same meaning as is given to such term
in ARTICLE I.

         Section 2.6“Company” shall mean Woodward, Inc. (before January 26,
2011, Woodward Governor Company) or any successor thereto.

         Section 2.7“Company Matching Contribution” shall have the same meaning
as is given to such term in Section 7.2.

         Section 2.8“Company Stock” shall mean shares of common stock of the
Company that constitute qualifying employer securities and that are contributed
to the Company Stock Component of the Plan.

         Section 2.9“Company Stock Component” means the Company Stock Component
of the Plan, the purpose of which is to invest exclusively in Company Stock,
subject to ARTICLE XI of the Plan.  The Company Stock Component is commonly
referred to as the “Woodward Stock Component”.

         Section 2.10“Company Stock Component Account” means a Participant’s
Account to which Company Stock Component Contributions are allocated pursuant to
Section 11.2.

         Section 2.11“Company Stock Component Contribution”  shall have the same
meaning as is given to such term in Section 11.2.

         Section 2.12“Date of Hire” shall mean the first day on which a Worker
Member renders an Hour of Service; provided,  however, that if a Worker Member
shall in any Plan Year terminate his service, which termination continues
through the close of said Plan Year, then it shall refer to the first day
subsequent to said Plan Year on which the Worker Member shall render an Hour of
Service.

         Section 2.13“Deferral Contribution” shall have the same meaning as is
given to such term in Section 6.6.



2

 

--------------------------------------------------------------------------------

 

 

         Section 2.14“Disability” shall mean a physical or mental condition
which renders the Worker Member eligible for disability payments under the
Social Security Act or under the Company’s long term disability policy, as
applicable.

         Section 2.15“Effective Date” shall have the same meaning as is given to
such term in ARTICLE I.

         Section 2.16“Eligible Pay” shall mean, for each payroll period, a
Worker Member’s base wages, salary, overtime pay, shift premium, sick pay,
holiday pay and vacation pay.  Eligible Pay shall include pay continuation
payments to a Worker Member who does not currently perform services for the
Company or a Related Company by reason of qualified military service (as that
term is used in section 414(u)(5)).  Eligible Pay taken into account shall not
exceed $265,000 (in 2016), as adjusted by the Internal Revenue Service in
accordance with Code Section 401(a)(17).

         Section 2.17“Eligible Wages” shall include only the total amount
reported as wages for a Worker Member for up to 80 hours in a bi-weekly period,
regular pay for all hours (worked and paid time off) up to 80 hours in a
bi-weekly period, shift 2 premium for all hours (worked and paid time off) up to
80 hours in a bi-weekly period, shift 3 premium for all hours (worked and paid
time off) up to 80 hours in a bi-weekly period, including pay for bereavement,
holiday, sick pay and vacation and amounts deferred under the Plan or a
cafeteria plan, but excluding reimbursement of medical expenses, premiums on
insurance policies, cafeteria subsidies, bonuses and contributions to any
nonqualified deferred compensation plan. 

With respect to any period during which a Worker Member is in qualified military
service (within the meaning of Code Section 414(u)(5)), the Worker Member’s
Eligible Wages for such period shall be deemed to equal the amount the Worker
Member would have earned as Eligible Wages during such period had the Worker
Member been performing services for the Company or Related Company, as
determined by the Committee in accordance with this paragraph.

For purposes of the Plan, Eligible Wages shall not exceed $265,000 (in 2016), as
adjusted by the Internal Revenue Service in accordance with Code Section
401(a)(17).

         Section 2.18“ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

         Section 2.19“Grandfathered Contribution”  shall mean (i) the
contribution made by the Company or Related Company, as applicable to
Participants’ Accounts in accordance with Section 7.3(a) of the Plan that was
formerly made under the Retirement Income Plan, and (ii) transition benefits
provided by the Company or Related Company, as applicable to certain HRT
Eligible Participants in accordance with Section 7.3(b) of the Plan.

         Section 2.20“Highly Compensated Worker Member” shall have the same
meaning as is given to such term in Section 12.6.

         Section 2.21“Hour of Service” shall have the same meaning as is given
to such term in Section 5.2.



3

 

--------------------------------------------------------------------------------

 

 

         Section 2.22“Initial Period of Service” shall mean the completion of
two 12-month periods during which 1,000 Hours of Service are completed during
each of such 12-month periods.  The 12-month periods shall begin on the Worker
Member’s Date of Hire and the first anniversary thereof; provided that if a
Worker Member shall not complete 1,000 Hours of Service in either of such
12-month periods commencing on his Date of Hire, or anniversary thereof, all
subsequent 12-month periods shall be calculated based on the Plan Year, the
first of which shall commence in the 12-month period during which the Worker
Member failed to complete 1,000 Hours of Service.  In the event of a Termination
of Service after completion of one 12-month period with 1,000 Hours of Service,
but before completion of an Initial Period of Service, the Worker Member shall
receive credit for the 12-month period so completed; and if he shall be
reemployed as a Worker Member, he shall commence the computation of his second
period on his most recent Date of Hire; provided that if he shall not complete
1,000 Hours of Service in such 12-month period, his computation period shall be
based on the Plan Year the first of which shall commence next following this
most recent Date of Hire.

         Section 2.23“Investment Fund” or “Investment Funds” means, collectively
or singly as the context requires, the investment funds selected by the
Investment Committee in accordance with Sections 10.1 and 17.1 of the Plan.

         Section 2.24“Normal Retirement Age” shall mean age 65.

         Section 2.25“Participant” shall have the same meaning as is given to
such term in Section 4.1.

         Section 2.26“Payroll Deferrals” shall mean an amount by which a Worker
Member elects to reduce his Eligible Pay pursuant to Section 6.1, either as
Pre-Tax Deferral Contributions or Roth Deferral Contributions, or is deemed to
have elected to reduce his Eligible Pay under an Automatic Contribution
Arrangement pursuant to Section 6.7, as the case may be, and have such amount
contributed to the Plan on his behalf.

         Section 2.27“Plan” shall mean the Woodward Retirement Savings Plan, as
set forth herein, as amended from time to time.

         Section 2.28“Plan Year” means the 12-month period beginning on each
January 1 and ending on the following December 31.

         Section 2.29“Related Companies”  or  “Related Company” means any
corporation or trade or business during any period that it is, along with the
Company, a member of a controlled group of corporations or a controlled group of
trades or businesses (as described in Code Sections 414(b) and 414(c)), any
organization which is part of an affiliated service group under Code
Section 414(m), or any entity required to be aggregated with the Company under
Code Section 414(o)) and, if so designated by the Company, any other corporation
during any period that 50% or more of its voting stock is owned directly or
indirectly by the Company.  A Related Company will become a participating
company under the Plan by authorization of the Company.  A participating company
shall be bound by all the terms of the Plan, Trust agreement and other
agreements, practices and policies related to the Plan. 

         Section 2.30“Retirement Income Plan” shall mean the Woodward Governor
Company Retirement Income Plan as amended from time to time, and as merged into
the Plan effective December 31, 2002.



4

 

--------------------------------------------------------------------------------

 

 

         Section 2.31“Rollover Contribution” shall have the same meaning as is
given to such term in Section 8.1.

         Section 2.32“Trust” shall mean the separate Trust created under the
Plan by and between the Company and the Trustee.

         Section 2.33“Trustee” shall mean the corporation or individual or
individuals acting as Trustee under the Trust at any time of reference.

         Section 2.34  “Worker Member” shall have the same meaning as is given
to such term in ARTICLE I.

         Section 2.35“Year of Service” shall have the same meaning as is given
to such term in Section 5.1.

         Section 2.36Additional Defined Terms.  The following additional defined
terms are used in the Plan, not including terms used only in Supplement A or B.

 

 

Term

Section

Annual Additions

Section 12.1(b)

Catch-up Contributions

Section 6.5

Claimant

Section 16.11(a)

Claims Administrator

Section 16.11(a)

Committee

Section 3.1

Compensation

Section 12.1(b)

Contribution Percentage

Section 12.4(c)

Deferral Percentage

Section 12.3(c)

Direct Rollover

Section 14.4(b)(ii)

Distributee

Section 14.4(b)(i)

ESOP Eligible Participant

Section 11.2

Excess Company Matching Contributions

Section 12.4(d)

Excess Contribution

Section 12.3(d)(ii)

Excess Deferrals

Section 12.2(b)

Fair Market Value

Section 11.5

five-year rule

Section 14.2(c)(i)

Grandfathered Contribution Eligible Participant

Section 7.3(a)

Hardship

Section 13.2

Highly Compensated Group Contribution Percentage

Section 12.4(b)



5

 

--------------------------------------------------------------------------------

 

 

Highly Compensated Group Deferral Percentage

Section 12.3(b)

HRT Eligible Participant

Section 7.3(b)

Investment Committee

Section 3.1

Leased Worker Member

Section 5.4

Loan Applicant

Section 13.3

Member Investment Component

ARTICLE I

Non-highly Compensated Group Contribution Percentage

Section 12.4(b)

Non-highly Compensated Group Deferral Percentage

Section 12.3(b)

Offer

ARTICLE XV

One-Year Break-in-Service

Section 5.3

Plan Administrator

Section 3.1

Pre-Tax Deferral Contributions

Section 6.2

Pre-Tax Rollover Account

Section 8.1(c)

Profit Sharing Component

ARTICLE I

qualifying employer securities

Section 11.3

Related Defined Contribution Plan

Section 12.1(b)

Related Plan

Section 8.2

Roth Deferral Contribution Account

Section 9.3

Roth Deferral Contributions

Section 6.2

Roth Rollover Account

Section 8.1(c)

Section 415 Affiliate

Section 12.1(b)

60 Percent Test

Section 19.1

2009 RMDs

Section 14.2(d)(i)

USERRA

Section 3.9

ARTICLE III

MISCELLANEOUS

         Section 3.1Plan Administration, Trust Agreement.  The authority to
administer the Plan shall continue to be vested in the Company (and/or its
delegate) and the Administrative Committee (“Committee”) described in ARTICLE
XVI.  Subject to the provisions of the Plan (including, without limitation,
Section 11.1 and 17.5 of the Plan) regarding the Company Stock Component, the
authority to control the investment policies under the Plan shall be vested in
the



6

 

--------------------------------------------------------------------------------

 

 

“Investment Committee” described in ARTICLE XVII.  The Company shall be the
“Plan Administrator” of the Plan, and shall have the rights, duties and
obligations of an “administrator” as that term is defined in Section 3(16)(A) of
ERISA and of a “plan administrator” as that term is defined in Section 414(g) of
the Code.  Each of the Committee and the Investment Committee shall have
discretionary authority to make factual determinations and construe the Plan’s
terms applicable to its duties and responsibilities under the Plan.  All
contributions made under the Plan will be held, managed and controlled by one or
more Trustees acting under one or more Trusts which form a part of the Plan and,
to the extent provided by the Investment Committee, by one or more investment
managers.  The terms of each Trust shall be set forth in a Trust agreement
between the Trustee and the Company.  Copies of the Trust agreement and the Plan
are on file at the principal offices of the Company, where they may be examined
by any Participant.  The provisions of and benefits under the Plan are subject
to the terms and provisions of the Trust agreement.

         Section 3.2Applicable Laws.  The Plan shall be construed and
administered according to the internal laws of the State of Illinois to the
extent that such laws are not preempted by the laws of the United States of
America.

         Section 3.3Gender and Number.  Where the context admits, words in any
gender shall include all other genders, words in the singular shall include the
plural and the plural shall include the singular.

         Section 3.4Notices.    Except as otherwise provided, any notice or
document required to be filed with any committee under the Plan will be properly
filed if delivered or mailed by registered mail, postage prepaid, to such
committee, in care of the Company either at its principal business offices or,
if filed in person, at the payroll, member benefits, human resources or other
office, as designated by the Company.  Any notice required under the Plan may be
waived by the person entitled to notice.

         Section 3.5Evidence.  Evidence required of anyone under the Plan may be
by certificate, affidavit, document or other information which the person acting
on it considers pertinent and reliable, and signed, made or presented by the
proper parties.

         Section 3.6Action by the Company.  Any action required or permitted to
be taken by the Company under the Plan shall be by resolution of its Board of
Directors or by a person or persons authorized by resolution of its Board of
Directors.

         Section 3.7Reversion to the Company.  Except as otherwise specifically
provided by the provisions of the Trust, no part of the corpus or income of the
Trust Fund shall revert to the Company or Related Company, as applicable, or be
used for, or diverted to, purposes other than for the exclusive benefit of
Participants and other persons entitled to benefits under the Plan, and for
defraying reasonable administrative expenses of the Plan.

         Section 3.8Restrictions on Participant Election.  Any election by a
Participant under the Plan to vary or suspend Payroll Deferrals, to make
transfers to or from the Plan or any Investment Fund under the Plan or to make a
withdrawal or receive a loan or distribution shall be subject to such
limitations as may be reasonably required from time to time for the
administration of the Plan.





7

 

--------------------------------------------------------------------------------

 

 

         Section 3.9Military Service.  Notwithstanding any provision of this
Plan to the contrary, contributions, benefits, and service credit with respect
to qualified military service will be provided in accordance with Code
Section 414(u) effective December 12, 1994, as amended, and the Department of
Labor Regulations issued under the Uniformed Services Employment and
Reemployment Rights Act of 1994 (“USERRA”).  In addition, notwithstanding any
provision of the Plan to the contrary, death benefits will be provided in the
case of a Participant who dies while performing qualified military service as
required in accordance with Section 401(a)(37) of the Code.

         Section 3.10Suspension of Plan Transactions.

Notwithstanding any provision of the Plan to the contrary:

a.



The Committee, in its sole and absolute discretion, may temporarily suspend, in
whole or in part, certain Plan transactions, including, without limitation, the
right to receive a distribution or withdrawal from an Account, in the event of
any conversion, change in Plan recordkeeper or Trustee or Plan merger or
spin-off.

b.



The Committee, in its sole and absolute discretion, may suspend, in whole or in
part, temporarily or permanently, Plan transactions dealing with investments,
including without limitation, the right of a Participant to change investment
elections or reallocate Account balances in the event of any conversion, change
in Plan recordkeeper or Trustee, change in Investment Funds or Plan merger or
spin-off.

c.



In the event of a change in Investment Funds or a Plan merger or spin-off, the
Committee, in its sole and absolute discretion, may decide to reallocate
investments from a Participant’s prior Investment Fund elections to the then
available Investment Funds under the Plan.  In the event that investments are
reallocated in this manner, the Participant shall be permitted to reallocate
funds among the Investment Funds (in accordance with the terms of the Plan and
any relevant rules and procedures adopted for this purpose) after the suspension
period described in subsection (b) above (if any) is lifted.

d.



Notwithstanding any provision of the Plan to the contrary, the Investment Funds
shall be subject to, and governed by, all applicable legal rules and
restrictions and the rules specified by the Investment Fund providers in the
fund prospectus(es) or other governing documents thereof (to the extent such
rules and procedures are imposed and enforced by the Investment Fund provider
against the Plan or a particular Worker Member).  Such rules, procedures and
restrictions may limit the ability of a Worker Member to make transfers into or
out of a particular Investment Fund and may result in additional transaction
fees or other costs relating to such transfers.  In furtherance of, but without
limiting the foregoing, the Trustee, Plan recordkeeper, the Committee, or the
Investment Fund provider (or their delegate, as applicable) may decline to
implement any investment election or instruction where it deems appropriate.





8

 

--------------------------------------------------------------------------------

 

 

         Section 3.11Electronic Media.  Notwithstanding any provision of the
Plan, the Committee may establish procedures for the use of electronic media in
communications and transactions between the Plan, the Plan Administrator, the
Committee or a delegate of either and Participants and Beneficiaries, including,
without limitation, for purposes of providing notices or other communications or
making elections, or submitting or accepting forms under the Plan.  Electronic
media may include, but are not limited to, e‑mail, the Internet, intranet
systems and telephone response systems.  For purposes of the Plan, any
requirement herein that a notice, form or election must be completed, furnished
or filed in writing shall include the procedure prescribed by the Committee or
its delegate for furnishing, completing, signing, or filing the form, election
or notice electronically.

ARTICLE IV

PARTICIPATION

         Section 4.1Participation.  Except as otherwise provided in any
Supplement, the “Participants” in the Plan shall be as follows: 

(a)    each Worker Member who was a Participant in the Plan immediately prior to
the Effective Date shall continue as such on and after that date, subject to the
conditions and limitations of the Plan; and

(b)    each Worker Member who was not a Participant in the Plan immediately
prior to the Effective Date shall, unless specifically provided otherwise in the
Plan, become eligible for contributions:

(i)    under Sections 7.1 and 7.2 of the Plan as soon as administratively
practical after the Worker Member files the appropriate written election to make
Deferral Contributions with the Plan Administrator (or makes such election in
any other form approved by the Committee), and

(ii)    shall be eligible for contributions under Section 11.2 of the Plan upon
completion of an Initial Period of Service, if the Worker Member is an ESOP
Eligible Participant under Section 11.2 of the Plan. 

(iii)    Worker Members who are Grandfathered Contribution Eligible
Participants, as defined in Section 7.3(a), are eligible for a Grandfathered
Contribution under Section 7.3(a) of the Plan. 

(iv)    Worker Members are eligible for a Grandfathered Contribution under
Section 7.3(b) of the Plan for the period from January 1, 2015 through December
31, 2024 if they are an HRT Eligible Participant, as defined in Section 7.3(b)
of the Plan.

(c)    Each Beneficiary, alternate payee and former Worker Member for whom an
Account is maintained under the Plan.

(d)    If an individual is excluded from participation in the Plan as an
independent contractor, and is later reclassified as an employee for wage and
hour purposes, such



9

 

--------------------------------------------------------------------------------

 

 

Worker Member shall be eligible as of the date of the reclassification to become
a Participant, upon completion of the requirements of ARTICLE IV.

(e)    Notwithstanding any provision of the Plan, any Worker Member whose Date
of Hire occurs on or after June 1, 2011 and who is not otherwise excluded from
participation in the Plan but who has not affirmatively elected to become a
Participant pursuant to Section 4.1(b)(i), shall be deemed to have elected to
participate in the Plan pursuant to an Automatic Contribution Agreement and
shall become a Participant for purposes of making contributions under Section
7.1 of the Plan as of the 60th day following the Worker Member’s Date of Hire
(or, if later, as of the date such individual becomes an eligible Worker
Member), provided that by such date he has not made an affirmative written
election, in accordance with the procedures established by the Committee, to
make Payroll Deferrals to the Plan or not to have any Payroll Deferrals made to
the Plan on his behalf.

(f)    Notwithstanding anything in the Plan to the contrary, (i) employees who
reside outside the United States and are not United States citizens shall not be
Worker Members and be eligible to participate in the Plan unless specifically
permitted by the Plan and (ii) employees who are classified by the Company or a
Related Company as seasonal, temporary or intern employees shall not be Worker
Members and be eligible to participate in the Plan prior to their completion of
one Year of Service.

         Section 4.2Participation upon Reemployment.  A Participant whose
employment terminates, and who is subsequently reemployed as an eligible Worker
Member, shall re-enter the Plan as a Participant on the date of his
reemployment.  In the event that a Worker Member completes the eligibility
requirements set forth in Section 4.1 above, his employment terminates prior to
becoming a Participant and he is subsequently reemployed, such Worker Member
shall be deemed to have met the eligibility requirements as of the date of his
reemployment and shall become a Participant on the date of his reemployment;
provided,  however, that if he is reemployed prior to the date he would have
become a Participant if his employment had not terminated, he shall become a
Participant as of the date he would have become a Participant if his employment
had not terminated.  Notwithstanding any provision of the Plan, a Participant or
a Worker Member who terminates employment with the Company and Related Companies
or otherwise becomes ineligible to participate in the Plan and is later
reemployed or otherwise becomes a Worker Member on or after June 1, 2011, shall
be deemed to have elected to resume participation in the Plan for purposes of
Section 7.1 pursuant to an Automatic Contribution Arrangement as of the 60th day
following the date he again becomes an eligible Worker Member; provided,
 however, that by such date he has not made an affirmative written election, in
accordance with the procedures established by the Committee, to make Deferral
Contributions to the Plan or not to have any Deferral Contributions made to the
Plan on his behalf.  Any other Worker Member whose employment terminates and who
is subsequently reemployed shall become a Participant in accordance with the
provisions of Section 4.1.  Notwithstanding the foregoing, a Worker Member who
terminated service on or before September 30, 1976, shall not receive credit for
any prior service under the Plan and shall be treated as a new Worker
Member.  Notwithstanding the foregoing and any other provision in the Plan to
the contrary, with respect to Section 7.3 of the Plan, any Worker Member who
terminates employment subsequent to December 31, 2002 and is later reemployed
shall no longer be eligible for a Grandfathered Contribution under Section
7.3(a) of the Plan.





10

 

--------------------------------------------------------------------------------

 

 

         Section 4.3Participation Not Contract of Employment.  The Plan does not
constitute a contract of employment, and participation in the Plan will not give
any Worker Member the right to be retained in the employ of the Company or a
Related Company nor any right or claim to any benefit under the terms of the
Plan unless such right or claim is specifically accrued under the terms of the
Plan.

ARTICLE V

SERVICE

         Section 5.1Year of Service.  The term “Year of Service” means, with
respect to any Worker Member, any Plan Year during which he completes at least
1,000 Hours of Service (as defined in Section 5.2 below); provided that the
twelve-consecutive-month period commencing on the date on which the Worker
Member first completes an Hour of Service shall be deemed to be a Year of
Service if he completes at least 1,000 Hours of Service during such
twelve-consecutive-month period. 

         Notwithstanding the above, for periods before December 31, 2002:  (i) a
Worker Member in the Woodward Governor Company Recruit Program is credited for
one Year of Service if he completed at least 250 Hours of Service and not more
than 999 Hours of Service in each of four Plan Years; and (ii) a Worker Member
who was a student in the Irl C. Martin Academy of Industrial Science for a
period of six months or more during any Plan Year (or during his first twelve
months of employment and successive periods commencing on the anniversary of the
date he was hired) is credited for a Year of Service if he did not otherwise
receive credit during such period.

         Notwithstanding any other provisions of this Section 5.1, a Worker
Member is credited with one Year of Service for the Plan Year ending
December 31, 1995, if he completed 1,000 Hours of Service during the
twelve-consecutive-month period ending on December 31, 1995.  Effective
October 1, 1999, Worker Members who are employed by the Company or a Related
Company outside of the United States and are transferred to employment by the
Company or a Related Company in the United States are credited with service for
all periods of such employment outside of the United States.

                   Notwithstanding any other provision of this Section 5.1,
Worker Members who were employees of Synchro-Start Products, Inc. immediately
prior to May 30, 2003 and who became Worker Members of the Company as of such
date shall be credited with service for all periods of employment with
Synchro-Start Products, Inc. for purposes of determining whether such Worker
Members are eligible to participate in various components of the Plan in
accordance with Section 4.1.  However, in no event shall such Worker Members be
eligible for Grandfathered Contributions under Section 7.3(a) of the Plan.

                   Notwithstanding any other provision of this Section 5.1,
Worker Members who were employees of the Barber-Colman Dyna Products Division of
Invensys Building Systems Inc. immediately prior to August 28, 2003 and who
became Worker Members of the Company as of such date shall be credited with
service for all periods of employment with the Barber-Colman Dyna Products
Division of Invensys Building Systems Inc. for purposes of determining whether
such Worker Members are eligible to participate in various components of the
Plan in



11

 

--------------------------------------------------------------------------------

 

 

accordance with Section 4.1.  However, in no event shall such Worker Members be
eligible for Grandfathered Contributions under Section 7.3(a) of the Plan.

         Section 5.2Hour of Service.  The term “Hour of Service” means, for any
Worker Member, each hour for which he is paid or entitled to payment for the
performance of duties for the Company or a Related Company or for which back
pay, irrespective of mitigation of damages, has been awarded to the Worker
Member or agreed to by the Company or a Related Company, subject to the
following:

(a)     A Worker Member shall be credited with 8 Hours of Service per day (to a
maximum of 40 Hours of Service per week) for any period during which he performs
no duties for the Company or a Related Company by reason of a vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty or
leave of absence but for which he is directly or indirectly paid or entitled to
payment by the Company or a Related Company; provided,  however, that a Worker
Member shall not be credited with more than 501 Hours of Service under this
subsection (a) for any single continuous period during which he performs no
duties for the Company or a Related Company.  Payments considered for purposes
of the foregoing sentence shall include payments unrelated to the length of the
period during which no duties are performed, but shall not include payments made
solely as reimbursement for medically related expenses or solely for the purpose
of complying with the applicable worker’s compensation, unemployment
compensation or disability insurance laws.  For the purpose of determining a
Worker Member’s Hours of Service, in the case of a Worker Member who has a
qualified military leave (as defined under the USERRA), in no event shall such
Worker Member be credited with fewer Hours of Service than such Worker Member
would be entitled to receive under Code Section 414(u).

(b)     Solely for purposes of determining whether a Worker Member has incurred
a One-Year Break-in-Service (as defined in Section 5.3), the Worker Member or
Participant shall be credited, to the extent not otherwise credited in
accordance with the foregoing provisions of this Section 5.2, with 8 Hours of
Service for each day (to a maximum of 40 Hours of Service for each calendar
week) for any period during which a Worker Member is absent from active
employment with the Company or Related Company by reason of the Worker Member’s
pregnancy, the birth of a child of the Worker Member, or the placement of a
child with the Worker Member in connection with the Worker Member’s adoption of
such child, and, in each case, the care of such child immediately after its
birth or placement; provided that in no event shall more than 501 Hours of
Service be credited under this subsection (b).  Hours of Service credited in
accordance with the foregoing sentence shall be credited for the Plan Year
during which the absence begins to the extent that such crediting would prevent
the Worker Member from incurring a One-Year Break-in-Service during that year
and, in each other case, shall be credited in the immediately following Plan
Year.

(c)     Solely for purposes of determining whether he has incurred a One-Year
Break-in-Service, a Worker Member shall be credited, to the extent not credited
in accordance with the foregoing provisions of this Section 5.2, with 8 Hours of
Service per day (to a maximum of 40 Hours of Service per week) that he is absent
from active employment with the Company or a Related Company by reason of a
leave of absence



12

 

--------------------------------------------------------------------------------

 

 

approved or granted by the Company or the Related Company in accordance with
rules uniformly applied by it.

         Section 5.3One-Year Break-in-Service.  The term “One-Year
Break-in-Service” means, with respect to any Worker Member, any Plan Year during
which he completes less than 501 Hours of Service.  Notwithstanding any other
provisions of the Plan, a Worker Member shall not incur any One-Year
Break-in-Service during the period beginning October 1, 1995, and ending
December 31, 1995, if the Worker Member completed more than 125 Hours of Service
during such period, but will incur a One-Year Break-in-Service for that period
if he completes less than 125 Hours of Service during such period.

         Section 5.4Leased Worker Members.  If pursuant to one or more
agreements between the Company or a Related Company and one or more leasing
organizations (within the meaning of Section 414(n) of the Code), a person
provides services to the Company or a Related Company in a capacity other than
as a Worker Member, on a substantially full-time basis for a period of at least
one year, and such services are performed under the primary direction and
control of the Company or a Related Company, such person shall be a “Leased
Worker Member.”  Leased Worker Members shall not be eligible to participate in
this Plan or in any other plan maintained by the Company or a Related Company
that is qualified under Section 401(a) of the Code (including during the initial
one-year period).  A Leased Worker Member shall be treated as if the services
performed by him in such capacity (including service performed during such
initial one-year period) were performed by him as a Worker Member of a Related
Company which has not become a participating company in the Plan; provided,
 however, that no such service shall be credited:

(a)     for any period during which less than 20% of the work force of the
Company and the Related Companies consists of Leased Worker Members and the
Leased Worker Member is a participant in a money purchase pension plan
maintained by the leasing organization which (i) provides for a nonintegrated
employer contribution of at least 10 percent (10%) of compensation, (ii)
provides for full and immediate vesting, and (iii) covers all employees of the
leasing organization (beginning with the date they become employees), other than
those employees excluded under Section 414(n)(5) of the Code; or

(b)     for any other period unless the Leased Worker Member provides
satisfactory evidence to the Company or Related Company that he meets all of the
conditions of this Section 5.4 and applicable law required for treatment as a
Leased Worker Member.

ARTICLE VI

DEFERRAL CONTRIBUTIONS

         Section 6.1Payroll Deferral Contributions.  A Participant may authorize
payroll deferral contributions (“Payroll Deferrals”) for any payroll period of
not less than 1% of his Eligible Pay (in multiples of 1%) up to a maximum of
50%.  Payroll Deferral authorizations may be made at such times and in such
manner as the Committee may determine.  To the extent that it is necessary or
appropriate to conform the operations of the Plan to the limitations set forth
in ARTICLE XII, uniform limitations on Payroll Deferrals may be established from
time to time,



13

 

--------------------------------------------------------------------------------

 

 

and, in accordance with such limitations, any Payroll Deferral authorized by a
Participant may be reduced.

         Section 6.2Pre-Tax Deferral Contributions and/or Roth Deferral
Contributions.  A Participant, pursuant to a written instrument in a form
prescribed by the Committee, or by any other method authorized by the Committee,
must irrevocably designate his Payroll Deferrals as “Pre-Tax Deferral
Contributions” or as “Roth Deferral Contributions.” 

(a)     Amounts designated as Pre-Tax Deferral Contributions may not later be
reclassified as Roth Deferral Contributions, and amounts designated as Roth
Deferral Contributions may not later be reclassified as Pre-Tax Deferral
Contributions.

(b)     Roth Deferral Contributions will be treated as includible in the
Participant’s income at the time the Participant would have received that amount
in cash if the Participant had not made a cash or deferral election.

(c)     A Participant’s Roth Contributions will be allocated to a separate
Account maintained for such contributions by the Trustee as described in
ARTICLE IX and will be credited to the Member Investment Component of the Plan
in accordance with ARTICLE X.

         Section 6.3Adjustments and Payment of Payroll Deferrals.  A
Participant’s Eligible Pay shall be reduced by the amount, if any, of his
Payroll Deferrals for that period and the Company shall deposit that amount in
the Plan in accordance with Section 7.1.

         Section 6.4Election to Vary, Suspend or Change Payroll
Deferrals.  Subject to such conditions, requirements and limitations as may be
established from time to time, a Participant may elect to vary within the limits
set forth in Section 6.1 or to suspend Payroll Deferrals.  Any modification or
suspension of Payroll Deferrals shall be effective the first day of the first
full payroll period following the execution of such modification or as soon as
administratively practicable thereafter.

                   A Worker Member returning to active employment with the
Company or Related Company from a qualified military leave (as defined under the
USERRA), may file a written election with the Plan Administrator authorizing the
Company or Related Company, as applicable, to make deductions for each payroll
period from his Eligible Pay for deposit with the Trustee in the Participant’s
Deferral Contribution Account in an amount equal to the contribution rate that
he would have contributed under this ARTICLE VI had the Participant not been on
a qualified military leave; provided,  however, that this amount shall be
reduced by any contributions made under this ARTICLE VI during such qualified
military leave.  To make such contributions, a Participant must affirmatively
make this qualified military leave election on a form approved by the Plan
Administrator for this purpose and must make such contributions during the
period beginning with the payroll period on or immediately following his
reemployment date and ending on the earlier of five years or the period of the
Participant’s qualified military service multiplied by three.  Amounts
contributed pursuant to this ARTICLE shall be eligible for Company Matching
Contributions in accordance with Section 7.2.

         Section 6.5Catch-Up Contributions.  In addition to the ability to make
Payroll Deferrals under Section 6.1 of the Plan, all Worker Members who have
attained age 50 before the close of the Plan Year shall be eligible to make
“Catch-up Contributions” in accordance



14

 

--------------------------------------------------------------------------------

 

 

with and subject to the limitations of Code Section 414(v).  Such Catch-up
Contributions shall not be taken into account for purposes of the limitation on
the maximum amount of such Worker Member’s Payroll Deferrals for a Plan Year
under Section 402(g) of the Code or the limitation on contributions for a Plan
Year under Section 415(c) of the Code.  Further, by allowing such Catch-up
Contributions, the Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Code Sections 401(k)(3),
401(k)(11), 401(k)(12), 410(b) or 416, as applicable.  Catch-up Contributions
made in accordance with this Section 6.5 shall be eligible for Company Matching
Contributions under Section 7.2 of the Plan.  Catch-up Contributions shall be
permitted to be made on a payroll-by-payroll basis; provided,  however, that
Payroll Deferrals may only be characterized as Catch-up Contributions on a Plan
Year basis.

         Section 6.6Treatment as Deferral Contribution.  Payroll Deferrals and
Catch-up Contributions, unless otherwise specified, shall be treated as and
collectively referred to as “Deferral Contributions.”

         Section 6.7Automatic Contribution Arrangement.

(a)     A Worker Member who becomes a Participant pursuant to an Automatic
Contribution Arrangement as provided in Section 4.1 or 4.2 shall be deemed to
have elected to contribute to the Plan as Pre-Tax Deferral Contributions an
amount equal to 6% of his Eligible Pay per payroll period, commencing as of the
first day of the payroll period that begins as soon as administratively
practicable after the date the Worker Member becomes a Participant pursuant to
an Automatic Contribution Arrangement.

(b)     At least 30 but not more than 90 days prior to the first day of each
Plan Year, the Committee will provide each Worker Member who has satisfied the
eligibility requirements of Section 4.1 and to whom the provisions of an
Automatic Contribution Arrangement apply a comprehensive notice of the Worker
Member’s rights and obligations under an Automatic Contribution Arrangement.  In
the case of a Worker Member who does not receive the notice because the Worker
Member has satisfied the requirements of Section 4.1 or whose eligibility
resumed pursuant to Section 4.2, as the case may be, after the 90th day before
the beginning of the Plan Year, the notice shall be provided at least 30 but no
more than 90 days prior to the date the Worker Member would be deemed to become
a Participant as provided in Section 4.1 or 4.2 (as applicable) pursuant to an
Automatic Contribution Arrangement.

(c)     The notice will be written in a manner calculated to be understood by an
average Worker Member and will describe:  (i) the level of Pre-Tax Deferral
Contributions which will be made on the Worker Member’s behalf if the Worker
Member does not make an affirmative written election to participate, (ii) the
Worker Member’s right to reject such deemed participation and elect to make
Payroll Deferrals as provided in Section 6.1 or to elect not to have Payroll
Deferrals made on his behalf, and (iii) the Investment Fund in which the Worker
Member’s deferral contributions shall be invested in the absence of any
investment election.

(d)     An Automatic Contribution Arrangement shall not become effective for any
Worker Member who files, in accordance with the procedures established by the
Committee and not later than the date he or she would otherwise be deemed to
have elected to participate in the Plan pursuant to an Automatic Contribution
Arrangement (as



15

 

--------------------------------------------------------------------------------

 

 

provided in Section 4.1 or 4.2), an affirmative written election to make Payroll
Deferrals pursuant to Section 6.1 or an affirmative written election not to have
Payroll Deferrals made to the Plan on his behalf.  Pre-Tax Deferral
Contributions being made on behalf of a Worker Member pursuant to an Automatic
Contribution Arrangement will cease, and an Automatic Contribution Arrangement
shall cease to apply to the Worker Member, as soon as administratively
practicable after the Worker Member makes an affirmative written election to
have a different percentage of his Eligible Pay contributed to the Plan as
Payroll Deferrals or not to have Payroll Deferrals made to the Plan on his
behalf.

ARTICLE VII

CONTRIBUTIONS

         Section 7.1Deferral Contributions.  Subject to the provisions of
ARTICLE XII, as of the earliest date on which such amounts can reasonably be
segregated from the Company’s or, as applicable, Related Company’s general
assets (but in no event later than the 15th business day after the end of the
calendar month in which such amounts were withheld from the Participant), the
Company or Related Company shall deposit with the Trustee on behalf of each
Participant, an amount equal to the amount of the Participant’s Payroll
Deferrals (Pre-Tax Deferral Contributions and Roth Deferral Contributions) and
Catch-up Contributions for each payroll period, which amount shall be credited
to the Member Investment Component of the Plan in accordance with ARTICLE X
below.

         Section 7.2Company Matching Contribution.  Subject to the provisions of
ARTICLE XII, as soon as practicable, and in no event later than the time
prescribed by law (including extensions thereof) for filing the Company’s
Federal income tax return for its taxable year, the Company or Related Company
shall deposit with the Trustee on behalf of each of its Participants a Company
Matching Contribution for Plan Years beginning on or after January 1, 2003, an
amount equal to one hundred percent (100%) of the Participant’s Payroll
Deferrals and Catch-Up Contributions made pursuant to Sections 6.1 and Section
6.2 on up to three percent (3%) of the Participant’s Eligible Pay and fifty
percent (50%) of the Participant’s Payroll Deferrals and Catch-Up Contributions
made pursuant to Sections 6.1 and Section 6.2 on amounts in excess of three
percent (3%) of the Participant’s Eligible Pay but excluding Deferral
Contributions and Catch-Up Contributions in excess of six percent (6%) of the
Participant’s Eligible Pay.  The Company Matching Contribution shall be credited
to the Member Investment Component of the Plan in accordance with ARTICLE X
below and shall be invested in the same proportion that the Participant’s
Payroll Deferrals are invested.

         Section 7.3Grandfathered Contributions.  The Company or Related
Company, as applicable shall contribute to the Profit Sharing Component of the
Plan:

(a)     on behalf of each Grandfathered Contribution Eligible Participant (as
defined below) such amount, if any, as may be determined in the sole discretion
of the Board of Directors of the Company for each Plan Year.  For any Plan Year
in which a contribution is made under this Section 7.3(a), the Account of each
Grandfathered Contribution Eligible Participant shall be allocated (i) an amount
equal to one and one half percent (1.5%) of the Grandfathered Contribution
Eligible Participant’s Eligible Wages, increased by one tenth of one percent
(0.1%) of the Grandfathered Contribution Eligible Participant’s Eligible Wages
for each full year of participation in the Plan or the



16

 

--------------------------------------------------------------------------------

 

 

Retirement Income Plan in excess of one full year completed at the time of
reference, not to exceed the number of years of participation credited to the
Grandfathered Contribution Eligible Participant as of September 30, 2003, or
(ii) such lesser amount as may be determined by the Board of Directors.  If the
Company’s and Related Companies’ total contribution for the Plan Year under this
Section 7.3(a) is less than the amount needed to satisfy all Grandfathered
Contribution Eligible Participants’ maximum allocation percentages as described
under (i) in the preceding sentence, then each Grandfathered Contribution
Eligible Participant will receive a pro rata share of the contribution equal to
the total contribution actually made multiplied by the percentage of the total
contribution the Grandfathered Contribution Eligible Participant would have
received if the Company and Related Companies had contributed an amount
sufficient to satisfy the maximum allocation percentages of all Grandfathered
Contribution Eligible Participants.  For purposes of this Section 7.3(a), a
“Grandfathered Contribution Eligible Participant” is any Participant who (A) was
employed by the Company or a Related Company on December 31, 2002; (B) had
completed an Initial Period of Service as of December 31, 2002 or subsequent to
such date; and (C) is employed on the last day of the Plan Year for which the
Grandfathered Contribution is made or who dies, retires, suffers a Disability or
is in qualified military service (within the meaning of Code Section 414(u))
during such Plan Year.

(b)     on behalf of each HRT Eligible Participant (as defined below) for each
Plan Year beginning January 1, 2015 through December 31, 2024.  The amount
contributed shall be equal to a percentage of the HRT Eligible Participant’s
Eligible Wages, as follows (i) two percent (2%) of the HRT Eligible
Participant’s Eligible Wages for HRT Eligible Participants who have attained age
forty (40) through forty-nine (49) as of December 31, 2014, and (ii) three
percent (3%) of the HRT Eligible Participant’s Eligible Wages for HRT Eligible
Participants who have attained age fifty (50) or over as of December 31,
2014.  For purposes of this Section 7.3(b), an “HRT Eligible Participant” is any
HRT Participant who is a “Covered Employee” under Addendum A of the Woodward HRT
Pension Plan who was hired before January 1, 2010, and who was a participant in
the Woodward HRT Pension Plan on December 31, 2014.  Notwithstanding the
foregoing, if at any time between January 1, 2015 and December 31, 2024, an HRT
Eligible Participant becomes an “Employee” under Addendum B of the Woodward HRT
Pension Plan, such individual shall cease to be an HRT Eligible Participant for
purposes of the benefit provided under this Section 7.3(b) for the period of
time that he or she is an Employee under Addendum B of the Woodward HRT Pension
Plan.

         Section 7.4Company Stock Component Contributions.  The Company shall
contribute to the Company Stock Component the Company Stock Component
Contributions described in Section 11.2 of the Plan.

         Section 7.5Time for Making Company Contributions.  All Company and
Related Company contributions made under Sections 7.2, 7.3 and 11.2 of the Plan
shall be remitted by the Company and Related Company as soon as practicable
following the close of the Plan Year, and in no event later than the time
prescribed by law (including extensions thereof) for filing the Company’s
Federal income tax return for its taxable year in or with which such Plan Year
ends.





17

 

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

ROLLOVERS AND TRANSFERS FROM RELATED PLANS

         Section 8.1Rollover Contributions.

(a)     A Worker Member may make a Rollover Contribution (as defined below) to
the Plan.  The term “Rollover Contribution” means a rollover contribution of a
distribution which, under the applicable provisions of the Code, is an eligible
rollover distribution (as defined in Section 402(f)(2)(A) of the Code) which is
permitted to be rolled over to an eligible retirement plan (as defined in
Section 402(c)(8)(B) of the Code).  Notwithstanding the foregoing, in no event
shall a Worker Member be permitted to make a rollover contribution of any amount
previously contributed to another plan by the Worker Member on an after-tax
basis (except as provided in subsection (b)).  Rollover Contributions shall be
allocated to the Investment Funds under the Member Investment Component in 1%
multiples as the Worker Member directs.

(b)     The Plan will accept a direct rollover from a designated Roth elective
deferral account under an applicable retirement plan described in Code Section
402A(e)(1) to the extent the rollover is permitted under the rules of Code
Section 402(c).

(c)     The amounts transferred under this Section will be deposited into the
Trust, and a fully vested and nonforfeitable Rollover account will be
established for each such Participant.  A Participant’s Rollover account shall
consist of two sub-accounts, a “Roth Rollover Account” that shall hold any Roth
rollovers, as described in subsection (b) above, and a “Pre-Tax Rollover
Account” that shall hold rollovers described in subsection (a) above.

         Section 8.2Transfers from Other Plans.  Subject to the approval of the
Company, any Worker Member who becomes a Worker Member of the Company by reason
of a transfer from any Related Company may elect to have the Plan accept a
transfer of his fully vested interest under any Related Plan (as defined below),
in accordance with the provisions of that plan.  Any such transferred amount
shall be allocated to the Investment Funds under the Member Investment Component
as the Worker Member directs.  The term “Related Plan” means any defined
contribution plan maintained by the Company or Related Company, qualified under
Section 401(a) of the Code and not subject to Sections 401(a)(11) and 417 of the
Code.

         Section 8.3Interest in Plan.  Upon such rollover or transfer by a
Worker Member who is otherwise eligible to participate in the Plan, but who has
not yet completed the participation requirements of ARTICLE IV, the amount of
his rollover or transfer shall represent his sole interest in the Plan.

ARTICLE IX

PARTICIPANT ACCOUNTS

         Section 9.1Establishment of Accounts.  All income, profits, recoveries,
contributions, and any and all monies, securities and properties of any kind at
any time received or held by the Trustee shall be held in a single Trust.  For
accounting purposes, the Committee shall establish and maintain separate
Accounts for each Participant to which shall be allocated the Participant’s



18

 

--------------------------------------------------------------------------------

 

 

share of Company Matching Contributions, Pre-Tax Deferral Contributions, Roth
Deferral Contributions, Grandfathered Contributions, Rollover Contributions and
Company Stock Component Contributions and any respective earnings and losses
thereon.

         Section 9.2Investment of Accounts.  The portion of a Participant’s
Account attributable to Company Matching Contributions, Pre-Tax Deferral
Contributions, Roth Deferral Contributions, Grandfathered Contributions,
Rollover Contributions, including any respective earnings and losses thereon,
shall be invested in accordance with ARTICLE X.  The portion of a Participant’s
Account attributable to Company Stock Component Contributions shall be accounted
for and invested as described in ARTICLE XI.

         Section 9.3Roth Deferral Contribution Accounts.  Contributions and
withdrawals of Roth Deferral Contributions will be credited and debited to a
segregated “Roth Deferral Contribution Account” maintained for each
Participant.  The Plan will maintain a record of the amount of Roth Deferral
Contributions in each Participant’s Roth Deferral Contribution Account.  Gains,
losses, and other credits or charges shall be separately allocated on a
reasonable and consistent basis to each Participant’s Roth Deferral Contribution
Account and the Participant’s other Accounts under the Plan.  No contributions
other than Roth Deferral Contributions and properly attributable earnings will
be credited to each Participant’s Roth Deferral Contribution Account.

ARTICLE X

INVESTMENTS UNDER THE PLAN

         Section 10.1Investment Funds.  Subject to the provisions of this
ARTICLE X, a Participant shall have the right to direct the Trustees in the
manner the Participant wishes to have his Accounts invested by directing that
investments be made in such Investment Funds as are available under the Plan for
investment by Participants or, in the case of amounts in a Participant’s
Accounts that are attributable to Company Stock Component Contributions, in the
Company Stock Component.  Notwithstanding the foregoing, a Participant may not
direct to the Company Stock Component the investment of amounts in his Account
that are attributable to the Participant’s Company Matching Contributions,
Pre-Tax Deferral Contributions, Roth Deferral Contributions, Grandfathered
Contributions or Rollover Contributions.  However, a Participant may direct to
the Company Stock Component the investment of amounts in his Account that are
attributable to a prior transfer pursuant to Section 11.4 from the Company Stock
Component.  In addition, pursuant to Section 11.4, a Participant may direct that
amounts in the Participant’s Account under the Company Stock Component be
reinvested in any of the Investment Funds available under the Plan.  Neither the
Trustee, the Investment Committee, the Committee, the Company nor any of the
directors, officers or employees of the Company are empowered to advise a
Participant as to the manner in which his Accounts should be invested.  The fact
that a security is available to Participants for investment under the Member
Investment Component, Profit Sharing Component or Company Stock Component shall
not be construed as a recommendation for the purchase of that security, nor
shall the selection by a Participant of any Investment Fund or the Company Stock
Component with respect to amounts in the Participant’s Account that are
attributable to a prior transfer pursuant to Section 11.4, nor the Participant’s
decision to retain an investment in any Investment Fund or in the Company Stock
Component, impose any liability on the Company, its directors, officers or
employees, the Trustee, the Investment Committee or the Committee.  All charges
and expenses incurred in connection with



19

 

--------------------------------------------------------------------------------

 

 

the purchase and sale of investments for an Investment Fund or the Company Stock
Component shall be charged to such Investment Fund or the Company Stock
Component, as applicable.  If a Participant fails to direct the Trustees in the
manner the Participant wishes to have his Account invested with respect to
Company Matching Contributions, Pre-Tax Deferral Contributions, Roth Deferral
Contributions, Grandfathered Contributions and Rollover Contributions, such
contributions shall be invested in a default investment alternative selected by
the Investment Committee, which shall in all cases comply with the requirements
of the applicable Department of Labor regulations.

         Section 10.2Investment Directions and Transfers Between Investment
Funds.  Subject to the following provisions of this Section 10.2 and any
requirements as may be established from time to time, each Participant shall
direct the percentages (in multiples of 1%) of all contributions made by him or
on his behalf which are to be invested in each of the Investment Funds and may
prospectively change any such direction by telephone to the recordkeeper on any
date the New York Stock Exchange is open for business.  Changes will be
effective as soon as administratively practicable, according to the rules and
procedures established by the Plan Administrator, Investment Committee,
recordkeeper, Trustee and/or broker, as applicable.  Such change shall be
limited to the Investment Funds described in Section 10.1, or any other
Investment Funds as the Trustee at the direction of the Investment Committee may
from time to time permit.

         Section 10.3Statement of Accounts.  As soon as practicable after the
last day of each Plan Year quarter, each Participant shall receive a statement
of his Account.  To the extent required by law, the statement will describe (a)
the value of the total benefit as of the last Accounting Date and the value of
each investment, (b) the value of the vested benefit or the earliest date on
which the benefit will become vested, (c) any offset or disparity provisions,
(d) an explanation of any restrictions on investment changes, (e) an explanation
of the importance of a balanced diversified portfolio (including a statement
that a portfolio holding more than 20% invested in a single security may not be
adequately diversified), and (f) a notice directing Participants to the
Department of Labor web site for information on diversification.  The statement
described in this Section 10.3 may be provided by electronic means and may be
furnished more frequently or continuously in accordance with the procedure
established by the Committee and consistent with applicable guidance issued by
the Department of Labor with respect to the requirements for furnishing such
statement. 

ARTICLE XI

COMPANY STOCK COMPONENT

         Section 11.1Compliance with Code and ERISA.  The Company Stock
Component is intended to comply with the requirements applicable to employee
stock ownership plans under Sections 401(a), 409 and 4975 of the Code and under
Section 407(d)(6) of ERISA, and is hereby designated as an employee stock
ownership plan (an ESOP).  The Company, acting as plan sponsor, has established
the Company Stock Component for the purpose of supporting employee ownership of
Company Stock.  The Company intends that the Company Stock Component shall be
invested exclusively in Company Stock (except for cash or cash equivalent
investments determined by the Investment Committee to be required to facilitate
Participant transactions into and out of the Company Stock Component), without
regard to the diversification of assets, the risk profile of investments in
Company Stock, the amount of income provided by Company



20

 

--------------------------------------------------------------------------------

 

 

Stock, fluctuations in the fair market value of Company Stock, or the investment
return of the Company Stock Component in comparison to any other performance
measure that might be appropriate to investment options other than the Company
Stock Component, in view of the purpose of the Company Stock Component of
supporting employee ownership.  Company Stock may be acquired by the Trustee
through purchases on the open market, private purchases, purchases from the
Company (including purchases from the Company of treasury shares or authorized
but unissued shares), contributions in kind by the Company, or otherwise.

         Section 11.2Company Stock Component Contributions.  Subject to
ARTICLE XII of the Plan, the Company shall contribute to the Company Stock
Component such amount, if any, as may be determined in the sole discretion of
the Board of Directors of the Company for each Plan Year.  For any Plan Year in
which a contribution is made under this Section 11.2 (“Company Stock Component
Contribution”), the Company Stock Component Contribution Account of each “ESOP
Eligible Participant” (as defined below) who has completed an Initial Period of
Service shall be allocated (a) an amount equal to five percent (5%) of such ESOP
Eligible Participant’s Eligible Wages or (b) such other amount as may be
determined by the Board of Directors of the Company.  If the amount contributed
under this Section 11.2 in any Plan Year is not equal to five percent (5%) of
all ESOP Eligible Participants’ Eligible Wages, then such other amount, if any,
shall be allocated to the Accounts of ESOP Eligible Participants based on a
uniform percentage of each ESOP Eligible Participant’s Eligible Wages.  For the
purpose of this Section 11.2, an “ESOP Eligible Participant” is any Worker
Member who is employed on the last day of the Plan Year and any Worker Member
who dies, retires, suffers a Disability or is in qualified military service
(within the meaning of Code Section 414(u)) during such Plan Year.  If any
portion of the Company’s contribution to the Company Stock Component is in cash,
such cash shall be applied as soon as practicable to the purchase of Company
Stock.

         Section 11.3Dividends on Allocated Company Stock.  All dividends paid
on Company Stock held in the Company Stock Component shall be allocated to
Participants’ Accounts accordingly.  The dividends will be paid to the Plan and
reinvested in “qualifying employer securities,” in accordance with Section
404(k)(2)(A)(iii) of the Code.  Notwithstanding the foregoing, within a
reasonable time before payment of the dividends, the Participants will be given
the opportunity to make an affirmative election, in accordance with the
procedures established by the Plan Administrator, to receive their dividends in
cash.  Any election so made shall continue in effect until changed by the
Participant.  If a Participant elects to receive his dividend in cash, the
Trustee, if directed in writing by the Company, will pay, in cash, any cash
dividend on the Company Stock allocated or allocable to the Participant’s
Account.  The Company’s direction must state whether the Trustee is to pay the
cash dividend distributions currently or within the 90-day period following the
close of the Plan Year in which the Company pays the dividends to the Trust.

         Section 11.4Transfer from the Company Stock Component.  Notwithstanding
any other provision of the Plan to the contrary but subject to Section 3.10, at
any time (subject to Company Policy 2-16, “Trades of Woodward Stock,” as in
effect from time to time), a Participant may transfer to the Member Investment
Component of the Plan any or all of his balance in the Company Stock Component
and may subsequently elect to reinvest the amount attributable to such transfer
in the Company Stock Component pursuant to Section 10.1.





21

 

--------------------------------------------------------------------------------

 

 

         Section 11.5Fair Market Value.  For purposes of this ARTICLE XI, the
“Fair Market Value” of a share of Company Stock, as of any date, means the
closing price of such share, as established by the NASDAQ, on the most recent
trading day for which records are available.

ARTICLE XII

LIMITATIONS ON COMPENSATION,
CONTRIBUTIONS AND ALLOCATIONS

         Section 12.1Limitations on Annual Additions.

(a)     Notwithstanding any other provisions of the Plan to the contrary, a
Participant’s Annual Additions (as defined below) for any Plan Year shall not
exceed an amount equal to the lesser of:

(i)     $53,000 (in 2016) (or such other amount as may be determined by the
Secretary of the Treasury for that Plan Year under Code Section 415(c)), or

(ii)     100 percent (100%) of the Participant’s Compensation (as defined below)
for that Plan Year.

(b)     For purposes of this Section 12.1, the following terms have the
following meanings:

                   “Compensation.”  Except as otherwise specifically provided, a
Participant’s “Compensation,” for purposes of this ARTICLE XII shall mean the
sum of the compensation (as described in Treas. Reg. Section 1.415(c)-2(a)) paid
to him during the Plan Year for personal services actually rendered in the
course of his employment with the Company or a Section 415 Affiliate (as defined
below), including any Payroll Deferrals and any payroll reduction contributions
made on his behalf for the year to a cafeteria plan within the meaning of
Section 125 of the Code and any elective reductions in remuneration for
qualified transportation benefits within the meaning of Section 132(f) of the
Code; provided, however, the compensation shall include payments made to a
Participant by the later of 2½ months after severance from employment or the end
of the Plan Year that includes the date of severance from employment, in
accordance with Treas. Reg. Section 1.415(c)-2(e).

                   In addition to other applicable limitations set forth in the
Plan, and notwithstanding any other provision of the Plan to the contrary, the
annual compensation of each Worker Member taken into account under the Plan
shall not exceed $265,000 (in 2016), as adjusted by the Internal Revenue Service
for increases in the cost-of-living in accordance with Section 401(a)(17)(B) of
the Code.  The cost-of-living adjustment in effect for a calendar year applies
to any period, not exceeding 12 months, over which compensation is determined
(determination period), beginning in such calendar year.  If a determination
period consists of fewer than 12 months, the annual compensation limit will be
multiplied by a fraction, the numerator of which is the number of months in the
determination period and the denominator of which is 12.

                   “Section 415 Affiliate” means any trade or business (whether
or not incorporated) that is, along with the Company, a member of a controlled
group of corporations or trades or businesses within the meaning of Sections
414(b) and (c) of the Code, as modified by Section 415(h) of the Code.





22

 

--------------------------------------------------------------------------------

 

 

                   “Annual Additions” means, with respect to any Participant for
the Plan Year, the sum of all contributions (including Payroll Deferrals but
excluding Catch-up Contributions and contributions related to a rollover or
transfer as provided for in ARTICLE  VIII of the Plan) and all forfeitures
allocated to his Accounts for that Plan Year under this Plan and all Related
Defined Contribution Plans, subject to the following:

(i)     a Participant’s Annual Additions with respect to the Company Stock
Component or other employee stock ownership plans shall be determined, subject
to paragraph (ii) below, solely on the basis of contributions thereto and
forfeitures; and

(ii)    for purposes of paragraph (i) above, the term Annual Additions shall
include any amount credited to an individual medical account (as defined in
Section 415(l) of the Code) or a separate account for post-retirement medical or
life insurance benefits (as described in Section 419A(d) of the Code).

                   “Related Defined Contribution Plan” means any other defined
contribution plan (as defined in Section 415(k) of the Code) maintained by the
Company or its Section 415 Affiliate.

         Section 12.2Limitations Under Section 402(g) of the Code.

(a)     Payroll Deferrals Limitation.  In no event shall the combined Pre-Tax
Deferral Contributions and Roth Deferral Contributions for a Participant under
the Plan, when combined with any other cash-or-deferred arrangement maintained
by the Company or a Related Company), for any taxable year exceed $18,000 (in
2016) or such larger amount as may be permitted for that year under Section
402(g) of the Code.

(b)     Excess Deferrals.  Any Participant’s combined Pre-Tax Deferral
Contributions and Roth Deferral Contributions, in excess of the adjusted $18,000
figure for a calendar year (“Excess Deferrals”), and the earnings or losses
attributable thereto for the period from the date of contribution through the
last day of the Plan Year shall be returned to the Participant no later than
April 15th following the close of the calendar year in which such excess Pre-Tax
Deferral Contributions and/or Roth Deferral Contributions were made. A
Participant may designate the extent to which the excess amount to be
distributed is composed of Pre-Tax Deferral Contributions and/or Roth Deferral
Contributions but only to the extent such types of contributions were made for
the Plan Year.  If the Participant does not designate whether and to what extent
Pre-Tax Deferral Contributions or Roth Deferral Contributions are to be
distributed, the Committee will first distribute Pre-Tax Deferral Contributions.

         Section 12.3Limitations Under Section 401(k)(3) of the Code.

(a)     The provisions of subsections (b), (c) and (e) of this Section 12.3
shall apply in accordance with the requirements of Section 401(k)(3) of the Code
and the regulations thereunder.

The provisions of this Section 12.3, however, shall be applied separately in
respect of any Worker Members covered under each separate collective bargaining
agreement.





23

 

--------------------------------------------------------------------------------

 

 

(b)     For each Plan Year (to the extent applicable as set forth in subsection
(a) above), the difference between the average of the Deferral Percentages (as
defined below) of each eligible Worker Member who is a Highly Compensated Worker
Member (as defined in Section 12.6), referred to hereinafter as the “Highly
Compensated Group Deferral Percentage,” and the average of the Deferral
Percentages of each eligible Worker Member who is not a Highly Compensated
Worker Member, referred to hereinafter as the “Non-highly Compensated Group
Deferral Percentage,” must satisfy one of the following:

(i)     the Highly Compensated Group Deferral Percentage does not exceed the
Non-highly Compensated Group Deferral Percentage by more than a factor of 1.25;
or

(ii)     the Highly Compensated Group Deferral Percentage does not exceed the
Non-highly Compensated Group Deferral Percentage by more than both 2 percentage
points and a factor of 2.

(c)     For purposes of subsection (b), a “Deferral Percentage” for any eligible
Worker Member for a Plan Year shall be determined by dividing the combined
Pre-Tax Deferral Contributions and Roth Deferral Contributions made on his
behalf for such year by his Compensation (as defined in Section 12.1) for the
year, subject to the following special rules:

(i)     any Worker Member eligible to participate in the Plan at any time during
a Plan Year pursuant to Section 4.1 shall be counted, regardless of whether any
Pre-Tax Deferral Contributions or Roth Deferral Contributions are made on his
behalf for the year;

(ii)     the Deferral Percentage for any Highly Compensated Worker Member who is
eligible to participate in the Plan and who is also eligible to make other
elective deferrals under one or more other arrangements (described in Section
401(k) of the Code) maintained by the Company or a Related Company shall be
determined as if all such elective deferrals were made on his behalf under the
Plan, and in the event that such arrangements have different plan years, all
elective deferrals made during the Plan Year under all such arrangements shall
be aggregated;

(iii)     in the event that this Plan satisfies the requirements of Section
401(k), 401(a)(4) or 410(b) of the Code only if aggregated with one or more
other plans, or if one or more other plans satisfy the requirements of such
Sections of the Code only if aggregated with this Plan, then this Section 12.3
shall be applied as if all such plans were a single plan; provided, however,
that such plans may be aggregated in order to satisfy Section 401(k) of the Code
only if they have the same Plan Year;

(iv)     in the case of any Worker Member who is not Highly Compensated,
combined Pre-Tax Deferral Contributions and Roth Deferral Contributions (and
elective deferrals under any other plan of the Company or a Related Company)
that exceed the applicable limit under Section 402(g) of the



24

 

--------------------------------------------------------------------------------

 

 

Code shall not be counted in calculating such Worker Member’s Deferral
Percentage; and

(v)     in the event that the Plan applies the rules of Code Section
410(b)(4)(B) to treat as two separate plans, for purposes of Code Section
410(b), the component of the Plan covering employees who have not completed at
least one Year of Service and the component covering employees who have
completed at least one Year of Service, the Plan shall apply the requirements of
Section 12.3(b) to the component of the Plan covering employees who have not
completed at least one Year of Service as if only it were the Plan.

(d)     Excess Contributions.  If one of the tests set forth in Section 12.3(b)
above is not satisfied for any Plan Year to which such tests apply, the Plan
Administrator may take the following actions:

(i)     If at any time during a Plan Year the Plan Administrator determines, on
the basis of estimates made from information then available, that the limitation
described in Section 12.3(b) above will not be met for the Plan Year, the Plan
Administrator in its discretion may reduce or suspend the Pre-Tax Deferral
Contributions and Roth Deferral Contributions of one or more Participants who
are Highly Compensated Worker Members to the extent necessary (A) to enable the
Plan to meet such limitation or (B) to reduce the amount of Excess Contributions
(as defined below) that would otherwise be distributed pursuant to paragraph
(ii) below.

(ii)     In the event that Excess Contributions are made for any Plan Year,
then, prior to March 15 of the following Plan Year (but in no event later than
within 12 months after the end of such following Plan Year), such Excess
Contributions (plus any income and minus any loss allocable thereto through the
last day of such Plan Year) shall be distributed to the Highly Compensated
Worker Members beginning with the Highly Compensated Worker Member with the
highest dollar amount of combined Pre-Tax Deferral Contributions and Roth
Deferral Contributions for such Plan Year and continuing in descending order
until such excess contributions are distributed.  For the purposes of this
subsection, the “Excess Contribution” for any Plan Year is the excess of (A) the
aggregate amount of combined Pre-Tax Deferral Contributions and Roth Deferral
Contributions actually paid to the Trust on behalf of Highly Compensated Worker
Members for such Plan Year over (B) the maximum amount of such contributions
permitted for such Plan Year under Section 12.3(b), determined by hypothetically
reducing Pre-Tax Deferral Contributions and Roth Deferral Contributions made on
behalf of Highly Compensated Worker Members in order of their Contribution
Percentages beginning with the highest of such percentages.  Notwithstanding the
foregoing, any excess contributions to be distributed hereunder shall be reduced
by any Excess Deferrals previously distributed for the Plan Year under Section
12.2.  A Highly Compensated Worker Member may designate the extent to which the
excess amount to be distributed is composed of Pre-Tax Deferral Contributions
and Roth Deferral Contributions but only to the extent such types of
contributions were made for the Plan Year.  If the Highly Compensated Worker
Member does not designate whether and to what extent Pre-Tax Deferral



25

 

--------------------------------------------------------------------------------

 

 

Contributions or Roth Deferral Contributions are to be distributed, the
Committee will first distribute Pre-Tax Deferral Contributions.  In addition, to
the extent Excess Deferrals or Excess Contributions that were matched by Company
Matching Contributions are distributed to a Worker Member pursuant to Section
12.2 or 12.3, the amount of such Company Matching Contributions shall be
forfeited (along with any income or minus any loss so allocable thereto) and
applied to reduce the amount of Company Matching Contributions made pursuant to
Section 7.2.

         Section 12.4Limitations Under Code Section 401(m)(2).

(a)     The provisions of subsections (b), (c) and (e) of this Section 12.4
shall apply in accordance with the requirements of Section 401(m)(2) of the Code
and the regulations thereunder.

The provisions of this Section 12.4, however, shall not apply in respect of any
Worker Members covered under a collective bargaining agreement.

(b)     For each Plan Year (to the extent applicable as described in
subsection (a)), the difference between the average of the Contribution
Percentages (as defined below) of each eligible Worker Member who is a Highly
Compensated Worker Member (as defined in Section 12.6) referred to hereinafter
as the “Highly Compensated Group Contribution Percentage” and the average of the
Contribution Percentages of each eligible Worker Member who is not Highly
Compensated, referred to hereinafter as the “Non-highly Compensated Group
Contribution Percentage,” must satisfy one of the following:

(i)     the Highly Compensated Group Contribution Percentage does not exceed the
Non-highly Compensated Group Contribution Percentage by more than a factor of
1.25; or

(ii)     the Highly Compensated Group Contribution Percentage does not exceed
the Non-highly Compensated Group Contribution Percentage by more than both 2
percentage points and a factor of 2.

(c)     For purposes of subsection (b), a “Contribution Percentage” for any
eligible Worker Member for a Plan Year shall be determined by dividing the
Company Matching Contributions (described in Section 7.2) made by or for him for
such year by his Compensation for the year, subject to the following special
rules:

(i)     any Worker Member eligible to participate in the Plan at any time during
a Plan Year pursuant to Section 4.1 shall be counted, regardless of whether any
Company Matching Contributions are made by or for him for the year;

(ii)     the Contribution Percentage for any Highly Compensated Worker Member
who is eligible to participate in the Plan and who is also eligible to
participate in one or more other qualified plans maintained by the Company or a
Related Company under which matching contributions (within the meaning of
Section 401(m) of the Code) can be made by or for him shall be determined as if
all such contributions were made by or for him under the Plan, and in the event



26

 

--------------------------------------------------------------------------------

 

 

that such arrangements have different plan years, all matching contributions
made during the Plan Year under all such arrangements shall be aggregated;

(iii)     in the event that this Plan satisfies the requirements of Sections
401(m), 401(a)(4), or 410(b) of the Code only if aggregated with one or more
other plans, or if one or more other plans satisfy the requirements of such
Sections of the Code only if aggregated with this Plan, then this Section 12.4
shall be applied as if all such plans were a single plan; provided,  however,
such plans may be aggregated in order to satisfy Section 401(m) of the Code only
if they have the same Plan Year; and

(iv)     in the event that the Plan applies the rules of Code Section
410(b)(4)(B) to treat as two separate plans, for purposes of Code Section
410(b), the component of the Plan covering Worker Members who have not completed
at least one Year of Service and the component covering Worker Members who have
completed at least one Year of Service, the Plan shall apply the requirements of
Section 12.4(b) to the component of the Plan covering employees who have not
completed at least one Year of Service as if only it were the Plan.

(d)     Excess Company Matching Contributions.  If one of the tests set forth in
Section 12.4(b) above is not satisfied for any Plan Year to which such tests
apply, then, prior to March 15 of the following Plan Year (but in no event later
than within 12 months after the end of the following Plan Year), the Excess
Company Matching Contributions (plus any income and minus any loss allocable
thereto through the last day of such Plan Year) shall be distributed to the
Highly Compensated Worker Members beginning with the Highly Compensated Worker
Member with the highest dollar amount of Company Matching Contributions for such
Plan Year and continuing in descending order until such Excess Company Matching
Contributions are distributed.  For the purposes of this subsection, the term
“Excess Company Matching Contributions” means, for any Plan Year, the excess (i)
of the aggregate amount of the Company Matching Contributions actually paid to
the Trust by or on behalf of Highly Compensated Worker Members for such Plan
Year over (ii) the maximum amount of such Company Matching Contributions
permitted for such Plan Year under subsection (b) above, determined by
hypothetically reducing Company Matching Contributions made by or on behalf of
Highly Compensated Worker Members in order of their Contribution Percentages
beginning with the highest of such percentages.  The determination of Excess
Company Matching Contributions under this subsection (e) shall be made after
first determining the Excess Deferrals under Section 12.2 and then determining
the Excess Contributions under Section 12.3(d).

         Section 12.5Reduction of Contribution Rates.  To conform the operation
of the Plan to Sections 401(k)(3), 402(g) and 415(c) of the Code, any election
of Payroll Deferrals made by a Participant pursuant to Section 6.1 of the Plan
may be modified or revoked regardless of such Participant’s prior elections.

         Section 12.6Highly Compensated Worker Member.  For purposes of this
ARTICLE XII, a Worker Member shall be a “Highly Compensated Worker Member” for
any Plan Year if he:





27

 

--------------------------------------------------------------------------------

 

 

(a)     was a 5% (percent) owner (as defined in Code Section 416(i)(1)) of the
Company or a Related Company at any time during such Plan Year or the preceding
Plan Year; or

(b)     received Compensation (as defined in Section 12.1) from the Company and
Related Companies for the preceding year in excess of $120,000 (in 2016) (as
adjusted for cost-of-living under Section 415(d) of the Code for any Plan Year).

         Section 12.7Testing Procedures.  In applying the limitations set forth
in Section 12.3(b) and 12.4(b), the Committee may, at its option, utilize such
testing procedures as may be permitted under Code Sections 401(a)(4), 401(k),
401(m) or 410(b), subject to any applicable limitations contained in the
regulations, including, without limitation, (i) aggregation of the Plan with one
or more other Related Plans, (ii) inclusion of qualified matching contributions,
qualified non-elective contributions or elective deferrals described in, and
meeting the requirements of, Treasury Regulations under Code Sections 401(k) and
401(m) made to any other qualified plan of the Related Companies, (iii)
exclusion of all Worker Members (other than Highly Compensated Worker Members)
who have not met the minimum age and service requirements of Code Section
410(a)(1)(A), or (iv) any permissible combination thereof.

ARTICLE XIII

PRE-TERMINATION WITHDRAWALS AND LOANS

         Section 13.1Pre-Termination Withdrawals.  Subject to the Committee’s
approval and except as otherwise provided in any Supplement, a Participant may,
before his termination of employment from the Company and all Related Companies,
elect to withdraw all or any portion of the value of his Account in accordance
with the following provisions of this Section 13.1, provided that no withdrawals
may be made by any Participant after the date on which his employment
terminates, except as provided in Section 14.3(d):

(a)     A Participant may withdraw all or any portion of his Rollover
Contributions at any time.  Any such withdrawal shall be in the amount specified
by the Participant, subject to any reasonable restrictions on the minimum amount
or number of withdrawals imposed by the Committee on a nondiscriminatory basis,
up to the value of his Rollover Contributions balance.

(b)     A Participant may withdraw on or after the date the Participant attains
age 59½ all or any portion of his Pre-Tax Deferral Contributions Account, Roth
Deferral Contribution Account, Company Matching Contribution Account and
Rollover Contributions.

(c)     A Participant may withdraw all or any portion of his Pre-Tax Deferral
Contributions Account, Roth Deferral Contribution Account, Rollover
Contributions and amounts attributable to amounts transferred from his Company
Stock Component Account that are then held in the Member Investment Component,
to the extent necessary to meet a Hardship (as defined in Section 13.2),
provided however that the portion of any Pre-Tax Deferral Contributions Account
or Roth Contribution Account which is attributable to earnings thereon accrued
after September 30, 1989 may not be withdrawn under this subsection (c).





28

 

--------------------------------------------------------------------------------

 

 

(d)     Subject to Section 13.1(e), Participant may withdraw all or any portion
of his vested Account balance upon his Disability. 

(e)     No withdrawal may be made from (i) the Participant’s Company Stock
Component Contribution Account held in the Company Stock Component, or (ii)
Grandfathered Contributions Account, established in accordance with Section
7.3(a) or 7.3(b).

(f)     Withdrawals from any Accounts shall be requested in accordance with the
procedures established by the Committee and shall occur as of the date on which
the recordkeeper receives instructions authorizing the withdrawal.  The
withdrawal amount shall be charged against the Participant’s balance under each
Investment Fund as elected by the Participant.

(g)     Conditions and limitations may be imposed by the Committee from time to
time with respect to the withdrawal of amounts, including the imposition of
minimum withdrawal amounts, as set forth in the written or electronic policies
or procedures established by the Committee or its delegate.

         Section 13.2Hardship.  A withdrawal will be considered to be on account
of “Hardship” if it meets the following requirements:

(a)     The withdrawal is requested because of an immediate and heavy financial
need of a Worker Member and will be so deemed if the Worker Member represents
that the withdrawal is made on account of any of the following circumstances,
determined in accordance with Treas. Reg. Section 1.401(k)-1(d)(3)(iii)(B):

(i)     expenses for (or necessary to obtain) medical care that would be
deductible under Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);

(ii)     costs directly related to the purchase of a principal residence of the
Worker Member (excluding mortgage payments);

(iii)     payment of tuition, related educational fees, and room and board
expenses for the next 12 months of post-secondary education for the Worker
Member or the Worker Member’s spouse, children or dependents (as defined in Code
Section 152, without regard to Code Section 152(b)(1), (b)(2) and (d)(1)(B));

(iv)     payments necessary to prevent the eviction of the Worker Member from
his principal residence or foreclosure on the mortgage of the Worker Member’s
principal residence;

(v)     payments for burial or funeral expenses for the Worker Member’s deceased
parent, spouse, child or dependent (as defined in Code Section 152, without
regard to Code Section 152(d)(1)(B)); or

(vi)     certain expenses relating to the repair of damage to the Worker
Member’s principal residence that qualifies as a casualty deduction under Code



29

 

--------------------------------------------------------------------------------

 

 

Section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income).

(b)     The withdrawal must also be necessary to satisfy the immediate and heavy
financial need of the Worker Member.  The withdrawal is treated as necessary to
satisfy an immediate and heavy financial need of a Participant only to the
extent the amount of the distribution is not in excess of the amount required to
satisfy the financial need (which may include any amounts necessary to pay any
federal, state, or local income taxes or penalties reasonably anticipated to
result from the withdrawal).  It will be considered necessary if the Committee
determines that the financial need cannot be satisfied from other resources that
are reasonably available to the Worker Member.  In making this determination,
the Committee may reasonably rely on the Worker Member’s representation that the
need cannot be relieved:

(i)     through reimbursement or compensation by insurance or otherwise;

(ii)     by reasonable liquidation of the Worker Member’s assets, to the extent
such liquidation would not itself constitute a hardship;

(iii)     by ceasing to make Deferral Contributions (or any contributions to any
other plan of the Company or Related Companies permitting deferral of
compensation);

(iv)     by other currently available distributions (including distribution of
Company Stock Component dividends under Code Section 404(k)) and nontaxable (at
the time of the loan) loans, under plans maintained by the Company or by any
other employer; or

(v)     by borrowing from commercial sources on reasonable commercial terms in
any amount sufficient to satisfy the need.

Notwithstanding the foregoing, a need cannot reasonably be relieved by one of
the actions described above if the effect would be to increase the amount of the
need.

(c)     The withdrawal may not be made unless the Worker Member is suspended
from making Deferral Contributions to the Plan and is suspended from making
employee contributions and elective contributions to all other qualified and
nonqualified plans of deferred compensation maintained by the Company or a
Related Company (excluding contributions to a health or welfare benefit plan)
for the six consecutive months following receipt of the hardship withdrawal.

         Section 13.3Loans to Participants.  A Worker Member, or a Participant
who is a party‑in‑interest (as defined in ERISA Section 3(14)) with respect to
the Plan (a “Loan Applicant”), may request a loan from the Trust Fund in
accordance with the terms of a written loan policy which is hereby incorporated
as part of the Plan.  The loan policy shall include loan application guidelines,
subject to the following:

(a)     Except as provided in the following sentence, no loan shall be made to a
Loan Applicant if, after such loan, the sum of the outstanding balances
(including



30

 

--------------------------------------------------------------------------------

 

 

principal and interest) of all loans made to him under this Plan and all other
Related Plan would exceed the lesser of $50,000 (adjusted as provided below) or
one half of the amount which is vested in accordance with Section 14.1.  The
foregoing $50,000 limitation shall be adjusted by subtracting therefrom the
amount, if any, by which the highest outstanding loan balance of the Loan
Applicant at any time during the one-year period ending on the day preceding the
date of such loan exceeds such outstanding balance on the date of the loan.

(b)     Each loan to a Loan Applicant shall be made from the Investment Funds
under the Member Investment Component or the Profit Sharing Component and shall
be charged against each Investment Fund on a pro-rata basis.  No loan may be
made from the portion of a Participant’s Account held in the Company Stock
Component.

(c)     Each loan shall be evidenced by a written note providing for:

(i)     a reasonable repayment period of not less than one year and not more
than 5 years from the date of the loan (10 years if such loan is used to acquire
any dwelling unit which within a reasonable time is to be used as the principal
residence of the Loan Applicant);

(ii)     a reasonable rate of interest; and

(iii)     such other terms and conditions as the Committee shall determine.

(d)     Payments of principal and interest to the Trustee with respect to any
loan or portion thereof shall be credited to each Investment Fund in accordance
with the Loan Applicant’s investment direction for future contributions.  Any
portion or all of the loan may be prepaid at any time without penalty.

(e)     At the Committee’s discretion, if the outstanding balance of principal
and interest on any loan is not paid at the expiration of its term, such
outstanding balance shall be treated as distributed under the Plan but only to
the extent such balance (or portion thereof) is then distributable under the
terms of the Plan.

(f)     Each outstanding promissory note of a Loan Applicant shall be canceled
and the unpaid balance of the loan, together with any accrued interest thereon,
shall be treated as a distribution to or on behalf of the Loan Applicant within
90 days after the date of his termination of employment.

(g)     A Loan Applicant may not have more than three loans outstanding at any
one time.

         Section 13.4Treatment of Roth Contribution Accounts.  For purposes of
withdrawals during employment under Sections 13.1 and 13.2 and loans under
Section 13.3, Roth Deferral Contribution Accounts shall be treated in the same
manner as Pre-Tax Deferral Contributions Accounts.  Any withdrawal during
employment or loans shall be made from a Participant’s Pre-Tax Deferral
Contributions Account and Roth Deferral Contribution Account pro rata, based on
each such Account’s value at the time of distribution.





31

 

--------------------------------------------------------------------------------

 

 

ARTICLE XIV

DISTRIBUTION ON TERMINATION
OR TRANSFER OF EMPLOYMENT

         Section 14.1Vesting of Account Balance.  All amounts credited to a
Participant’s Account shall at all times be nonforfeitable.

         Section 14.2Limits on Commencement and Duration of Distributions.
 Notwithstanding any other provision of the Plan and subject to subsections (b)
through (d) below:

(a)     Unless the Participant elects otherwise, in no event shall distribution
commence later than 60 days after the close of the Plan Year following the Plan
Year in which occurs the latest of (i) the date on which the Participant attains
age 65, (ii) the date on which the Participant terminates employment, or
(iii) the 10th anniversary of the Participant’s participation in the Plan.

(b)     Notwithstanding any other provision herein to the contrary, the
Participant’s Account shall be distributed no later than his “Required Beginning
Date,” which is, for a “5% owner” (as defined in Code Section 416), the April 1
of the calendar year following the calendar year in which he attains age 70½, or
in the case of a Participant who is not a “5% owner”, the April 1 of the later
of the calendar year in which the Participant reaches age 70½ or the calendar
year in which the Participant retires.

(c)     Notwithstanding any provision of the Plan to the contrary, the Plan will
apply the minimum distribution requirements of Section 401(a)(9) of the Code in
accordance with the regulations under Code Section 401(a)(9) (including the
incidental death benefit rule of Code Section 401(a)(9)(G)) and in accordance
with revenue rulings, notices and other guidance published in the Internal
Revenue Bulletin reflecting Code Section 401(a)(9), which provisions are hereby
incorporated herein by reference; provided, however, that such provisions shall
override the other distribution provisions of the Plan only to the extent that
under such other Plan provisions, distribution is not made or does not begin to
be made by the date required under Code Section 401(a)(9) and Treasury
regulations issued thereunder.

(i)     For purposes of applying the provisions of subsection (c), if a
Participant dies before distribution of his vested interest in the Plan has
begun, distribution of such vested interest to his Beneficiary shall be
completed by December 31 of the calendar year in which the fifth anniversary of
the Participant’s death occurs (the “five-year rule”); provided, however, that
this five-year rule shall not apply to an individual designated as Beneficiary
by the Participant or under the specific terms of the Plan, if:

(A)     such vested interest will be distributed over the life of such
designated Beneficiary (or over a period not extending beyond the life
expectancy of such Beneficiary), and

(B)     such distribution to the Beneficiary begins not later than December 31
of the calendar year following the calendar year in which the



32

 

--------------------------------------------------------------------------------

 

 

Participant died or, if such Beneficiary is the Participant’s surviving spouse,
not later than December 31 of the calendar year following the calendar year in
which the Participant would have attained age 70½.

(ii)     For purposes of subsection (c), distribution of a Participant’s vested
interest in the Plan is considered to begin on his Required Beginning Date;
provided, however, that distribution irrevocably begun in the form of an annuity
shall be considered to begin on the date it actually commences.

(d)     Notwithstanding the foregoing provision of this Section 14.2,

(i)     a Participant or Beneficiary who (A) had attained his Required Beginning
Date before January 1, 2009, (B) would have been required but for the temporary
waiver provisions of Code Section 401(a)(9)(H) to receive required minimum
distributions for 2009 (“2009 RMDs”), and (C) would have satisfied the
requirement in (B) by receiving distributions that are (1) equal to the 2009
RMDs or (2) one or more payments in a series of substantially equal payments
(that include the 2009 RMDs) made at least annually and expected to last for the
life (or life expectancy) of the Participant, the joint lives (or joint life
expectancy) of the Participant and the Participant’s designated Beneficiary, or
for a period of at least 10 years, may elect not to receive such distributions
for 2009;

(ii)     a Participant or Beneficiary who had attained his Required Beginning
Date on or after January 1, 2009 but before January 1, 2010 will not receive the
2009 RMDs as described in paragraph (i) above, unless the Participant or
Beneficiary requests such distribution; and

(iii)     the amounts of the 2009 RMDs received by a Participant or Beneficiary
pursuant to subsection (d) shall not be eligible for a Direct Rollover under
Section 14.4.

         Section 14.3Form of Distribution on Termination of Employment.  The
entire value of all vested amounts credited to a Participant will be
distributable to him or, in the event of his death, to his Beneficiary in a lump
sum, subject to the following:

(a)     Installments.  A Participant may elect to have his benefits paid in
approximately equal monthly, quarterly or annual installments over a period not
exceeding his life expectancy or, if applicable, the joint life expectancies of
the Participant and his Beneficiary.  Prior to receiving payment in the form of
installments, a Participant’s outstanding loans under the Plan, together with
any accrued interest thereon, shall be treated as a distribution.  Subject to
the provisions of Section 14.2, a Participant may elect that, in the event of
his death, his benefits will be paid to his Beneficiary or Beneficiaries in
annual installments over the remaining period of his original election.  Each
installment shall be charged pro-rata to the Participant’s Accounts unless
otherwise elected by the Participant.

(b)     Small Account Balances.  Notwithstanding any other provision of the Plan
to the contrary, if a total Participant’s vested Account balance is $5,000 or
less (excluding Rollover Contributions), such balances shall be distributed as
soon as practicable after his termination of employment in a lump-sum payment;
provided, however, in the event of a



33

 

--------------------------------------------------------------------------------

 

 

distribution under this Section 14.3(b) that is greater than $1,000 (but that
does not exceed $5,000), if the Participant does not elect to have such
distribution paid in a Direct Rollover (pursuant to Section 14.4) to an eligible
retirement plan (as defined in Section 402(c)(8)(B) of the Code) specified by
the Participant or to receive the distribution directly, then the Plan
Administrator will pay the distribution in a Direct Rollover to an individual
retirement plan designated by the Plan Administrator.

(c)     Assets Distributable.  Generally, all distribution amounts from the
Member Investment Component and Profit Sharing Component shall be determined by
the recordkeeper using the net asset values of the Participant’s Investment Fund
accounts as of the date that authorized distribution directions are received by
the recordkeeper, and shall be paid in cash.  Distributions attributable to
amounts in the Company Stock Component shall be paid in Company Stock; provided,
however, a Participant may elect to receive all or part of his distribution in
the form of cash; and provided, further, if a Participant elects to receive
installment payments, his distribution shall be in cash.

(d)     Post-Termination Partial Withdrawal After Age 55.  A Participant who has
terminated employment and reached age 55 may withdraw any portion of his
Accounts under the Plan upon requesting a withdrawal from the recordkeeper.

         Section 14.4Direct Rollovers.

(a)     Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Participant’s distribution election, a Distributee may elect,
at the time and in the manner prescribed by the Plan Administrator, to have any
portion of an eligible rollover distribution (as defined in Section 402(f)(2)(A)
of the Code) paid directly to an eligible retirement plan (as defined in Section
402(c)(8)(B) of the Code) specified by the Distributee in a Direct Rollover.  An
eligible rollover distribution made to a Participant may be rolled over directly
to a Roth IRA (as described in Section 408A of the Code), subject to the
restrictions set forth in such Code Section.

(b)     Definitions.

(i)     “Distributee”:  A Distributee includes all Participants.  With respect
to a non-spouse Beneficiary, the term “eligible retirement plan” means an
individual retirement account described in Section 408(b) of the Code (including
a Roth IRA) which is established specifically for this purpose.

(ii)     “Direct Rollover”:  A Direct Rollover is a payment by the Plan to the
eligible retirement plan specified by the Distributee.

         Section 14.5Distributions of Roth Deferral Contribution Accounts.

(a)     Distributions after Termination.  For purposes of ARTICLE IX, Roth
Deferral Contribution Accounts shall be treated in the same manner as Pre-Tax
Deferral Contributions Accounts.

(b)     Qualified Distribution.  Distributions from a Roth Deferral Contribution
Account shall not be subject to taxation if the distribution is a qualified
distribution, as described in Code Section 402A(d)(2).  Notwithstanding anything
herein to the contrary,



34

 

--------------------------------------------------------------------------------

 

 

the taxation of any distribution from the Roth Deferral Contribution Account
shall be consistent with the Treasury Regulations under Code Section 402A.

(c)     Direct Rollovers.  Notwithstanding any other provision of the Plan, a
direct rollover of a distribution from a Roth Deferral Contribution Account
under the Plan will only be made to another Roth contribution account under an
applicable retirement plan described in Code Section 402A(e)(1) or to a Roth IRA
described in Code Section 408A, and only to the extent the rollover is permitted
under the rules of Code Section 402(c).  Eligible rollover distributions from a
Participant’s Roth Deferral Contribution Account shall be taken into account in
determining whether the total amount of the Participant’s Account balances under
Section 14.3(b) of the Plan exceed $1,000 or $5,000, as applicable, for purposes
of mandatory distributions from the Plan.

         Section 14.6Facility of Payment; Incapacity.

(a)     Whenever, and as often as, any person entitled to payments under the
Plan is a minor or under other legal disability or, in the sole judgment of the
Plan Administrator, shall otherwise be unable to apply such payments to his own
best interest or advantage, the Plan Administrator may, in its discretion,
direct that any payment due to him, unless claim therefor shall have been made
by a duly appointed guardian or legal representative, shall be made directly to
him or to another for his benefit without responsibility of the Plan
Administrator, the Trustee, or the Company or any Related Company to see to the
application of such payments, and the decision of the Plan Administrator shall
in each case be final and binding upon all persons in interest.

(b)     Prior to distribution under the Plan to any person who is a minor or
under other legal disability or, in the sole judgment of the Plan Administrator,
shall otherwise be unable to manage his financial affairs, such person’s duly
appointed guardian or legal representative or other representative demonstrated
to the Plan Administrator’s satisfaction to be authorized to act on behalf of
such person may act on such person’s behalf under the Plan in respect of such
person’s Account, and neither the Plan Administrator, the Trustee nor the
Company or any Related Company shall be liable for any actions so taken or not
taken by such representative.

         Section 14.7Interests Not Transferable.  The interests of Participants
and their Beneficiaries under the Plan and Trust agreement are not subject to
the claims of their creditors and may not be voluntarily or involuntarily
assigned, alienated or encumbered, except in the case of certain qualified
domestic relations orders which relate to the provision of child support,
alimony or marital rights of a spouse, child or other dependent and which meet
such other requirements as may be imposed by Section 414(p) of the Code or
regulations issued thereunder.  The Plan Administrator shall establish
reasonable procedures to determine the status of domestic relations orders and
to administer distributions under domestic relations orders which are deemed to
be qualified orders.  Such procedures shall be in writing and shall comply with
the provisions of Section 414(p) of the Code and regulations issued
thereunder.  Distributions to an alternate payee (as defined under
Section 414(p)(8) of the Code) under a qualified domestic relations order are
permitted at any time, irrespective of whether the Participant has attained his
earliest retirement age (as defined under Section 414(p)(4)(B) of the Code)
under the Plan.  A distribution to an alternate payee before the Participant’s
attainment of earliest retirement age is available only if:  (a) the order
specifies distribution at that time or permits an agreement



35

 

--------------------------------------------------------------------------------

 

 

between the Plan and the alternate payee to authorize an earlier distribution;
and (b) the alternate payee consents to any distribution occurring prior to the
Participant’s attainment of earliest retirement age, if the present value of the
alternate payee’s benefits under the Plan exceeds $5,000.

         Section 14.8Absence of Guaranty.  There is no guarantee, by any person,
that the Trust Fund will not suffer losses or depreciation.  The Company does
not guarantee any payment to any person.  The liability of the Trustee to make
any payment is limited to the available assets of the Trust Fund.

         Section 14.9Designation of Beneficiary.  Each Participant, from time to
time, in writing, may designate any person or persons (who may be designated
contingently or successively) to whom his benefits are to be paid if he dies
before he receives all of his benefits; provided,  however, that if a
Participant is married on the date of his death, any designation as Beneficiary
of a person other than his spouse shall be effective only if:

(a)     his spouse acknowledges the effect of that designation and consents to
it and to the specific person or persons or class of persons so designated in a
writing in such form as may be established from time to time, which writing is
witnessed by a notary; or

(b)     it is established to the satisfaction of an authorized Plan
representative that the consent required under subsection (a) above cannot be
obtained because there is no spouse, because the spouse cannot be located, the
Participant is legally separated or the Participant has been abandoned (within
the meaning of local law) and the Participant has a court order to such effect,
or because of such other circumstances as the Secretary of the Treasury may
prescribe in regulations.

                       Beneficiary designation forms will be effective only when
the signed form is filed while the Participant is alive and will cancel all
Beneficiary designation forms signed earlier.  Subject to the terms of any
qualified domestic relations order under Section 14.7, or unless the Participant
has indicated otherwise on the Beneficiary designation form, any designation of
a Beneficiary identified as the Participant’s spouse shall be deemed revoked by
the divorce of the Participant and such Beneficiary.  Such revocation shall be
effective upon receipt of acceptable documentary evidence of divorce, delivered
to the Plan Administrator or its delegate, and neither the Company nor the Plan
Administrator or its delegate shall be liable for any payment made to a
Beneficiary in absence of such documentation.  Except as otherwise specifically
provided in this ARTICLE IX, if a deceased Participant failed to designate a
Beneficiary as provided above, or if the designated Beneficiary of a deceased
Participant dies before him or before complete payment of the Participant’s
benefits, benefits shall be paid to the Participant’s surviving spouse or, if
there is no surviving spouse or if the Participant and the surviving spouse had
been married for less than one year, to the legal representative or
representatives of the estate of the last to die of the Participant and his
Beneficiary.  If there is any question as to the right of any Beneficiary to
receive a distribution under the Plan, the Plan Administrator may exercise
discretion in a manner that permits the Trustee to make payment to the legal
representative of the Participant’s estate.  The term “Beneficiary” as used in
the Plan means the person or persons to whom a deceased Participant’s benefits
are payable under this Section 14.9.





36

 

--------------------------------------------------------------------------------

 

 

         Section 14.10Missing Recipient.  Each Participant must file in writing
his post office address from time to time and file in writing each change of
post office address.  Any communication, statement or notice addressed to a
Participant at his last known post office address, or if no address is known
then at the Participant’s last post office address as shown on the Company’s
records, will be binding on the Participant for all purposes of the Plan.  The
Plan Administrator will make a reasonable effort to find the Participant.  If a
Participant entitled to benefits under the Plan fails to claim such benefits and
it is not possible to reasonably find his whereabouts, such benefits shall be
forfeited and shall be used until exhausted to reduce the Company contributions
otherwise required under ARTICLE VII, of the Company or Related Company which
last employed the Participant.  If the location of the Participant is
subsequently determined, such forfeiture shall be restored by the Company,
without adjustment for earnings from the date of forfeiture, and such
restoration shall not be treated as an Annual Addition for purposes of Section
12.1.

         Section 14.11Put Option.  Shares of Company Stock acquired by the Trust
shall be subject to a put option if the shares are not readily tradable on an
established securities market within the meaning of Section 409(h)(1)(B) of the
Code when distributed (or cease to be readily tradable on an established
securities market after distribution).  The put option shall be exercisable by
the Participant or his Beneficiary.  The put option shall be exercisable during
a 15-month period which begins on the date the shares subject to the put option
are distributed by the Plan.  During this period, the holder of the put option
shall have the right to cause the Company, by notifying it in writing, to
purchase such shares at their Fair Market Value, as determined pursuant to
Section 11.5.  The put option shall continue to apply to shares of the Company
Stock distributed by the Plan even if the Company Stock Component should at any
time cease to be an employee stock ownership plan under Section 4975(e)(7) of
the Code.  The Committee may give the Trustee the option to assume the rights
and obligations of the Company at the time the put option is exercised with
respect to the repurchase of Company Stock.

                       If the entire value of all nonforfeitable amounts
credited to a Participant is distributed to the Participant within one taxable
year, payment of the price of the Company Stock purchased pursuant to an
exercised put option shall be made in no more than five substantially equal
annual payments, and the first installment shall be paid not later than thirty
days after the Participant exercises the put option.  The Plan shall provide
adequate security and pay a reasonable rate of interest on amounts not paid
after thirty days.  If the entire value of all nonforfeitable amounts credited
to a Participant is not distributed to the Participant within one taxable year,
payment of the price of the Company Stock purchased pursuant to an exercised put
option shall be made in a single sum not later than thirty days after the
Participant exercises the put option.

ARTICLE XV

VOTING OF COMPANY STOCK

         Each Participant, or, if applicable, his Beneficiary, shall be entitled
to direct the Trustee as to the exercise of all voting rights attributable to
shares of Company Stock then allocated to such Participant’s Account in the
Company Stock Component.  All allocated Company Stock as to which such
instructions have been received (which may include an instruction to abstain)
shall be voted in accordance with such instructions.  The Company and the
Trustee shall take all steps necessary to assure that Participants’ directions
shall remain confidential.  The Company shall



37

 

--------------------------------------------------------------------------------

 

 

furnish the Trustee and each Participant with notices and information statements
when voting rights are to be exercised in a time and manner which comply with
applicable law.  However, the Trustee shall vote any unallocated Company Stock
in such manner as directed by the Investment Committee, unless the Trustee shall
determine that to do so would be inconsistent with the provisions of Title I of
ERISA.  For purposes of instructing the Trustee as to the voting or tender of
any unallocated Company Stock, the Investment Committee shall be deemed a named
fiduciary of the Plan as provided in Section 403(a)(1) of ERISA.  The Trustee
shall vote any allocated Company Stock as to which no voting instructions have
been received in the same proportion as allocated shares with respect to which
it does receive directions, unless the Trustee shall determine that to do so
would be inconsistent with the provisions of Title I of ERISA.

         In the event of a tender or exchange offer (an “Offer”) for shares of
Company Stock, the Company, in conjunction with the Trustee, shall use its
reasonable best efforts to cause all Participants to be furnished with all
information as will be distributed to the stockholders of the Company in respect
to such Offer, and to be provided with forms by which the Participant may
confidentially instruct the Trustee, or revoke such instruction, to tender or
exchange shares of Company Stock allocated to his Account, to the extent
permitted under the terms of such Offer.  Upon timely receipt of such
instructions, the Trustee shall follow the directions of each Participant as to
the shares of Company Stock allocated to such Participant’s
Account.  Instructions received by the Trustee from Participants in connection
with an Offer shall be held in strict confidence and, except as otherwise
required by law, shall not be divulged or released to any person, including
officers and other Worker Members of the Company.  The Company and the Trustee
shall take all steps necessary to assure that Participants’ directions shall
remain confidential.  The Trustee shall tender or exchange any unallocated
Company Stock in such manner as directed by the Investment Committee, unless the
Trustee shall determine that to do so would be inconsistent with the provisions
of Title I of ERISA.  The Trustee shall tender or exchange any allocated Company
Stock as to which no instructions are received in the same proportion as
allocated shares with respect to which it does receive directions, unless the
Trustee shall determine that to do so would be inconsistent with the provisions
of Title I of ERISA.

ARTICLE XVI

THE ADMINISTRATIVE COMMITTEE

         Section 16.1Membership.  The Company, or its delegate, shall appoint
the Administrative Committee (the “Committee”) as referred to in ARTICLE III of
the Plan to administer the Plan as provided under this ARTICLE XVI.  The
Company, or its delegate, shall establish such procedures for administering the
Plan and shall allocate fiduciary responsibilities to others as it deems
suitable.

         Section 16.2Rights, Powers and Duties.  The Committee shall have the
maximum discretion as may be necessary to discharge its responsibilities under
the Plan, including the following powers, rights and duties:

(a)     to adopt such rules of procedure and regulations as, in its opinion, may
be necessary for the proper and efficient administration of the Plan and as are
consistent with the provisions of the Plan;





38

 

--------------------------------------------------------------------------------

 

 

(b)     to enforce the Plan in accordance with its terms and with such rules and
regulations as may be adopted by the Committee;

(c)     to make determinations with respect to all questions arising under the
Plan, including questions of fact and questions relating to the eligibility,
benefits and other Plan rights of Participants and Beneficiaries and to construe
and interpret the Plan and remedy ambiguities, inconsistencies or omissions;

(d)     to maintain and keep adequate records concerning the Plan and concerning
its proceedings and acts in such form and detail as the Committee may decide;

(e)     to direct all benefit payments under the Plan;

(f)     to delegate to Worker Members of the Company and the agents or counsel
employed by the Committee such powers as the Committee considers desirable;

(g)     to appoint one of its members or any other Worker Member to act as
secretary of the Committee, and to authorize the secretary so appointed to act
for the Committee in all routine matters connected with its responsibilities
hereunder; and

(h)     to recommend changes in the Plan to the Company, or its
delegate.  Notwithstanding the foregoing, any amendment that reasonably is
expected to result in an increase of Plan costs by more than $1,000,000 on an
annual basis, or any amendment to the Company Stock Component shall be made to
the Board of Directors, which can accept or reject such recommendations at its
discretion.

         Section 16.3Application of Rules.  In operating and administering the
Plan, the Committee shall apply all rules of procedure and regulations adopted
by it in a uniform and nondiscriminatory manner.

         Section 16.4Remuneration and Expenses.  No remuneration shall be paid
to any Committee member who is a full time employee of the Company.  A Committee
member who is not a full time employee of the Company shall be entitled to
compensation plus reimbursement of reasonable travel and other expenses.

         Section 16.5Indemnification of the Committee.  The Committee and the
individual members thereof and any Worker Members to whom the Committee has
delegated responsibility in accordance with Section 16.2(f) shall be indemnified
by the Company from and against any and all claims of liability to which he or
she is subjected by reason of any act done or omitted to be done in good faith
in connection with his or her duties as a Committee member, including all
expenses reasonably incurred in his or her defense if the Company fails to
provide such defense.  No Committee member shall be liable for any act or
omission of any other Committee member, nor for any act or omission upon his or
her own part, excepting his or her own willful misconduct or gross negligence.

         Section 16.6Exercise of Committee’s Duties.  Notwithstanding any other
provisions of the Plan, the Committee shall discharge its duties hereunder
solely in the interests of the Participants in the Plan and other persons
entitled to benefits thereunder, and





39

 

--------------------------------------------------------------------------------

 

 

(a)     for the exclusive purpose of providing benefits to Participants and
other persons entitled to benefits thereunder, and for defraying reasonable
administrative expenses of the Plan; and

(b)     with the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent man acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims.

         Section 16.7Information to Be Furnished to Committee.  The Company
shall furnish the Committee such data and information as may be
appropriate.  The records of the Company as to a Participant’s period of
employment, termination of employment and the reasons therefor, leave of
absence, reemployment and Eligible Pay and Eligible Wages will be conclusive on
all persons unless determined to be incorrect.  Participants and other persons
entitled to benefits under the Plan must furnish to the Committee such evidence,
data or information as the Committee considers desirable to carry out the Plan.

         Section 16.8Resignation or Removal of Committee Member.  A Committee
member who ceases to be employed by the Company or an entity that is a member of
the Company’s controlled group of corporations, as determined by the Company, or
its delegate, then he or she automatically shall be deemed to have resigned from
the Committee as of the date of his or her termination of employment. 

         Section 16.9Appointment of Successor Committee Member.  The Company, or
its delegate, may fill any vacancy in the membership of the Committee and shall
give prompt written notice thereof to the other Committee members and the
Trustee.  While there is a vacancy in the membership of the Committee, the
remaining Committee members shall have the same powers as the full Committee
until the vacancy is filled.

         Section 16.10Expenses of Administration.  All reasonable and ordinary
expenses of establishing and administering the Plan and the Trust will be paid
by the Plan, to the extent permitted under applicable law, unless paid by the
Company, including expenses of litigation in connection with the Plan, except
where a Plan fiduciary is found by a court of law to have engaged in willful
misconduct in regard to the Plan or Trust.  The Committee may direct that
certain administrative expenses shall be paid directly from the Accounts of the
Participants and former Participants (or their Beneficiaries or alternate
payees), including, but not limited to, loan fees, withdrawal fees, Investment
Fund fees and recordkeeping expenses and the Committee may direct that some or
all of those expenses shall only be paid from the Accounts of former
Participants (or their Beneficiaries or alternate payees).

         Section 16.11Claims Procedure.

(a)     Initial Claim for Benefits.  If a Participant or Beneficiary believes he
has not received the benefit he is entitled to receive under the Plan, the
Participant or Beneficiary, or their designated representative (collectively,
the “Claimant”) may file with the Committee a written claim for benefits.  The
Committee or its designee (“Claims Administrator”) must render its decision on
the claim within 90 days of the Claimant’s written claim for benefits.  If the
Claims Administrator determines that an extension of time for processing the
claim is required, written notice of the extension will be furnished to the
Claimant prior to the termination of the initial 90 day period.  The extension
notice



40

 

--------------------------------------------------------------------------------

 

 

shall indicate the circumstances requiring an extension of time and the date by
which the Committee expects to render the benefit determination.

(b)     Notification by the Plan Administrator.  In the event the Claims
Administrator denies a claim for benefits in whole or in part, the Claims
Administrator will notify the Claimant in writing of the denial of the
claim.  Such notice by the Claims Administrator will also set forth, in a manner
calculated to be understood by the Claimant, the specific reason for such
denial, the specific Plan provisions on which the denial is based, a description
of any additional material or information necessary to perfect the claim with an
explanation of why such material or information is necessary, and an explanation
of the Plan’s claim review procedure and of his right to file a civil action
under Section 402(a) of ERISA following a claim denial on final review.

(c)     Review Procedure.  A Claimant may appeal a denial of his claim by
requesting a review of the decision by the Committee.  An appeal must be
submitted in writing within 60 days after the denial and must (i) request a
review of the claim for benefits under the Plan, (ii) set forth all of the
grounds upon which the Claimant’s request for review is based and any facts in
support thereof, and (iii) set forth any issues or comments which the Claimant
deems pertinent to the appeal.  The Claimant may submit written comments,
documents, records and other information relating to the claim.  The Claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claim.  The Committee will provide for a full and fair review of the claim
denial that takes into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether such information submitted by the Claimant relating to the claim, was
submitted or considered in the initial benefit determination.  The review of the
claim denial will be undertaken by the Committee or the person or persons,
acting as “named fiduciaries,” to whom such power and duty has been delegated by
the Committee.  In performing its duties hereunder, the Plan fiduciary shall
have the powers to interpret the Plan and make factual findings with respect
thereto as are granted to the Committee under Section 16.2(c), and its
determination shall be final and binding on participants, beneficiaries and
others.

(d)     Decision on Review.  The Committee will issue a decision on review not
later than 60 days after receipt of a request for review from a Claimant unless
special circumstances require a longer period of time, in which case a decision
shall be rendered as soon as possible but not later than 120 days after receipt
of the Claimant’s request for review.  In the event that a period of time is
extended due to a Claimant’s failure to submit information necessary to make the
determination on review regarding a claim, the period for making the benefit
determination on review shall be tolled from the date on which the notification
of the extension is sent to the Claimant until the date on which the Claimant
responds to the request for additional information.

(e)     Notification of Decision on Review.  The decision on review shall be in
writing (or in electronic form) and shall include:

(i)     specific reasons for the decision, written in a manner calculated to be
understood by the Claimant;





41

 

--------------------------------------------------------------------------------

 

 

(ii)     specific references to the pertinent Plan provisions on which the
decision is based;

(iii)     a statement of the Claimant’s right to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and

(iv)     a statement of the Claimant’s right to bring a civil action under
section 502(a) of ERISA.

(f)     Exhaustion of Remedies.  A decision on review shall be final and binding
on all persons for all purposes.  A Claimant who fails to file a request for
review in accordance with the claims procedure established by the Committee
shall have no right to review and shall have no right to bring an action with
respect to the claim in any court.

ARTICLE XVII

THE INVESTMENT COMMITTEE

         Section 17.1Establishment of Investment Committee.  The Company, or its
delegate, shall appoint an Investment Committee of at least five Members.  The
Investment Committee shall control the investment policy of the Plan (subject,
in the case of the Company Stock Component, to Sections 11.1 and 17.5 of the
Plan) and shall select the Investment Funds under the Plan as described in
Section 10.1.  If an Investment Committee member who is an employee of the
Company ceases to be employed by the Company or an entity that is a member of
the Company’s controlled group of corporations, as determined by the Company, or
its delegate, then he or she automatically shall be deemed to have resigned from
the Investment Committee as of the date of his or her termination of
employment.  No remuneration shall be paid to any Investment Committee member
who is a full time employee of the Company.  An Investment Committee member who
is not a full time employee of the Company shall be entitled to compensation
plus reimbursement of reasonable travel and other expenses.

         Section 17.2Majority Action.  Any action taken by the Investment
Committee shall be by a majority of the members thereof.  The Investment
Committee may act by voting at a meeting or by writing without a meeting.  Any
action of the Investment Committee shall be sufficiently evidenced if it is
certified thereto by any member thereof or by the secretary.

         Section 17.3Powers of the Investment Committee.  The Investment
Committee shall have the following powers:

(a)     To adopt such bylaws as it shall deem necessary for the development of
an efficient and sound investment program.

(b)     To employ advisors (who may, but need not, be advisors to the Company)
with respect to investment, actuarial, legal, accounting and other matters as it
may deem necessary for the proper exercise of its duties.

(c)     To appoint one of its members, or any Worker Member of the Company, to
act as secretary of the Investment Committee.





42

 

--------------------------------------------------------------------------------

 

 

                        The foregoing list of express powers is not intended to
be either complete or inclusive, and the Investment Committee shall have such
additional powers as it may reasonably deem to be necessary for the performance
of its duties under the Plan and Trust.

         Section 17.4Duties of the Investment Committee.  As a part of its
general duties in supervising the investment policy of an Investment Fund, the
Investment Committee shall:

(a)     Review the investment portfolio constituting the Investment Fund at
least annually.

(b)     Give the Trustee specific directions in writing with respect to
investments, reinvestments and changing of investments, all as set out in the
Trust Agreement.

(c)     Report annually to the Company as to the investment performance of the
Investment Fund for the Plan Year ending on such date.

(d)     Provide the Company and the Committee with such information, and at such
times, as may be required by the Company or as may be needed by the Committee to
carry out its duties.

(e)     Advise the Plan Administrator with respect to any costs, expenses, taxes
or other charges (excluding any loss as a result of the sale of assets) incurred
solely by reason of a sale or purchase of assets in order to properly reallocate
assets between the separate Investment Funds established hereunder, and, at the
request of the Committee, advise the Committee with respect to the proper
apportionment of said costs, expenses, taxes or other charges, so as to fairly
reflect that portion attributable to the reallocation of assets on behalf of
each Participant.

         Section 17.5Authority of the Investment Committee with respect to the
Company Stock Component.  The Investment Committee shall be the sole “named
fiduciary” within the meaning of Section 402(a)(2) of ERISA with respect to the
Company Stock Component, with the limited authority set forth in this Section
17.5.  The Investment Committee may communicate with Participants with respect
to the Company Stock Component from time to time, and may instruct the Trustee
regarding the Company Stock Component with respect to matters within the
authority of the Investment Committee.

                        In exercising any authority with respect to the Company
Stock Component, the Investment Committee shall take into account the purpose of
the Company Stock Component and the Company’s intent with respect to the Company
Stock Component and the other considerations relating thereto, all as set forth
in Section 11.1, to the fullest extent permitted by ERISA.  In that regard, it
is the Company’s expectation that the Investment Committee will maintain the
Company Stock Component on a permanent basis, and that the Company Stock
Component will continue to be invested exclusively in Company Stock unless the
Investment Committee determines that it is required by applicable law to
disregard the terms of the Plan, such as in the case of the Company’s imminent
collapse or other dire circumstance affecting the Company. 

         Section 17.6Indemnification of the Investment Committee.  The
Investment Committee and the individual members thereof shall be indemnified and
saved harmless by the Company (to the extent not indemnified or saved harmless
under any liability insurance or other



43

 

--------------------------------------------------------------------------------

 

 

indemnification arrangement with respect to his or her duties as a Member) from
and against any and all claims of liability to which he or she is subjected by
reason of any act done or omitted to be done in good faith in connection with
his or her duties as a Member, including all expenses reasonably incurred in his
or her defense if the Company fails to provide such defense.  No Member shall be
liable for any act or omission of any other Member, nor for any act or omission
upon his or her own part, excepting his or her own willful misconduct or gross
negligence.

ARTICLE XVIII

AMENDMENT AND TERMINATION

         Section 18.1Amendment.  While the Company expects and intends to
continue the Plan, the Company reserves the right to amend the Plan at any time,
provided, that no amendment shall reduce a Participant’s benefits to less than
the amount he would be entitled to receive if he had resigned from the employ of
the Company immediately prior to the effective date of the
amendment.  Notwithstanding this Section 18.1, with respect to officers of the
Company who are subject to Article 16 of the Securities Exchange Act of 1934,
any provisions relating to their participation in the Plan or the price, timing
and amount of contributions or allocations of Company Stock to their Accounts
may not be amended more frequently than once every six months, other than to
comply with any amendments required under the Code, ERISA or any regulations and
rulings thereunder.

         Section 18.2Termination.  The Plan will terminate as to all Worker
Members on any day specified by the Company.  The Plan will terminate as to the
Company on the first to occur of the following:

(a)     the date it is terminated by the Company;

(b)     the date that the Company completely discontinues its contributions
under the Plan;

(c)     the date that the Company is judicially declared bankrupt or insolvent;
or

(d)     the dissolution, merger, consolidation or reorganization of the Company,
or the sale by the Company of all or substantially all of its assets, except
that, subject to the provisions of Section 18.3, in any such event arrangements
may be made whereby the Plan will be continued by any successor to the Company
or any purchaser of all or substantially all of the Company’s assets, in which
case the successor or purchaser will be substituted for the Company under the
Plan.

         Section 18.3Merger and Consolidation of Plan, Transfer of Plan
Asset.  In the case of any merger or consolidation with, or transfer of assets
and liabilities to, any other plan, provisions shall be made so that each
affected Participant in the Plan on the date thereof (if the Plan then
terminated) would receive a benefit immediately after the merger, consolidation
or transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately prior to the merger, consolidation or transfer
if the Plan had then terminated.

         Section 18.4Notice of Amendment, Termination or Partial
Termination.  Affected Participants and Beneficiaries will be notified of an
amendment, termination or partial termination of the Plan as required by law.





44

 

--------------------------------------------------------------------------------

 

 

         Section 18.5Vesting and Distribution on Termination and Partial
Termination.  On termination of the Plan in accordance with Section 18.2, on
partial termination of the Plan by operation of law, or in the event of a
complete discontinuance of Company contributions to the Plan, each affected
Participant’s benefits will be nonforfeitable.  If, on termination or partial
termination of the Plan, a Participant remains in the employ of an Employer or a
Related Company, the amount of his benefits shall be retained in the Trust until
after his termination of employment with all of the Employers and Related
Companies and shall be paid to him in accordance with the provisions of
ARTICLE XIV.  The benefits payable to an affected Participant whose employment
with all of the Employers and Related Companies is terminated coincident with
the termination or partial termination of the Plan (and the benefits payable to
an affected Participant on partial termination of the Plan) shall be paid to him
in accordance with the provisions of ARTICLE XIV.  All appropriate accounting
provisions of the Plan will continue to apply until the benefits of all affected
Participants have been distributed to them.

         Section 18.6Limitation on Right to Amend.  No amendment shall be made
to this Plan which shall:

(a)     change the vesting schedule under the Plan unless (i) each Worker Member
with at least three Years of Service is permitted to elect to continue to have
the prior vesting provisions apply to him, by making the election within 60 days
after the latest of the date on which the amendment is adopted, the date on
which the amendment is effective, or the date on which the Participant is issued
written notice of the amendment, and (ii) effective as of August 9, 2006, with
respect to benefits accrued as of the later of the adoption date or the
effective date of the amendment, the vested percentage of each Worker Member is
determined as the greater of the vested percentage under the old vesting
schedule or the vested percentage under the new vesting schedule; or

(b)     reduce the accrued benefit of a Participant within the meaning of
Section 411(d)(6) of the Code, except to the extent permitted under the Code,
the regulations thereunder or other applicable guidance.

ARTICLE XIX

TOP HEAVY STATUS

         Section 19.1Determination of Top-Heavy Status.  The Plan will be
considered a top-heavy plan for the Plan Year if as of the last day of the
preceding Plan Year (1) the Account balances of Worker Members who are key
employees (as defined in Section 416(i) of the Code) exceed 60 percent (60%) of
the Account balances of all Worker Members (the “60 Percent Test”) or (2) the
Plan is part of a required aggregation group and the required aggregation group
is top-heavy.  However, and notwithstanding the results of the 60 Percent Test,
the Plan shall not be considered a top-heavy plan for any Plan Year in which the
Plan is a part of a required or permissive aggregation group which is not
top-heavy.  The top-heavy ratio shall be computed pursuant to Section 416(g) of
the Code and the regulations issued thereunder.  A “required aggregation group”
is each plan of the Company or a Related Company in which a key employee is a
participant and each other plan of the Company or a Related Company, if any,
which enables such plan to meet the requirements of Code Section 401(a)(4) or
410.  The Company may treat any plan not required to be included in an
aggregation group as being part of a “permissive



45

 

--------------------------------------------------------------------------------

 

 

aggregation group” if such group would continue to meet the requirements of Code
Sections 401(a)(4) and 410 with such plan being taken into account.

         Section 19.2Minimum Benefit.  The Company’s contribution to a Worker
Member’s Company Matching Contribution Account shall be increased as necessary
so that it equals at least 3 percent (3%) of the Worker Member’s compensation
(including Deferral Contributions and Company Matching Contributions, in
accordance with Code Section 416) except that this Section 19.2 shall not apply
if:

(a)     the Worker Member is also a participant in a defined benefit plan of the
Company,

(b)     the defined benefit plan is a top-heavy plan, and

(c)     the Worker Member receives from such defined benefit plan the defined
benefit minimum required under Section 416(c)(1) of the Code.

         Section 19.3Code Section 416.  Notwithstanding anything in this ARTICLE
XIX to the contrary, Section 416 of the Code is hereby incorporated by reference
and the provisions of this ARTICLE XIX shall at all times comply with Code
Section 416.

* * * * * * * * * * * *

EXECUTED this     13   day of    November , 2015 to be effective as indicated
herein.

 

 

 

WOODWARD, INC.

 

 

By:

/s/ Rick Holm

 

 

Its:

Vice President Global Human Resource Support Service

 

 

46

 

--------------------------------------------------------------------------------

 

 

SUPPLEMENT A


PROVISIONS APPLICABLE TO EMPLOYEES OF WOODWARD HRT, INC.

         Section A-1Application.  The provisions of this Supplement A shall
apply effective April 3, 2009 (unless otherwise provided) with respect to Worker
Members who are employees of Woodward HRT, Inc. (an “HRT Participant” or the
“HRT Participants”).  Except as otherwise provided in this Supplement A, all
provisions of the Plan shall apply to HRT Participants.  Unless the context
otherwise requires, the term “Company” shall include, in addition to Woodward,
Inc., Woodward HRT, Inc. for purposes of participation of Worker Members in the
Plan, contributions under ARTICLE VI,  Section 7.2, ARTICLE VIII and ARTICLE XI
(subject to the limitations in Section A-3) and provisions relating thereto.

         Section A-2Worker Member.  Notwithstanding any provision of ARTICLE II,
the term “Worker Member” shall include an employee of Woodward HRT, Inc.

         Section A-3Participation.  Notwithstanding any provision of Section 5.1
and except as provided in Section A-4.4, for purposes of determining whether an
HRT Participant is eligible to participate in various components of the Plan in
accordance with Section 4.1, the HRT Participant shall be credited with service
for all periods of employment with HR Textron Inc., Textron Inc. or any entity
that was, on or prior to April 3, 2009, a member of the controlled group with
Textron Inc. (determined in accordance with Code Section 414(b), (c), (m) or
(o)) or their predecessors (provided that the HRT Participant was employed by HR
Textron Inc. immediately before April 3, 2009 and became a Worker Member as of
such date and provided further that Textron Inc. recognized such service for
purposes of eligibility under the Textron Savings Plan (collectively, “Textron
Service”)).  In no event, however, shall any HRT Participant be eligible for
Grandfathered Contributions under Section 7.3(a) of the Plan.  Additionally, an
HRT Participant shall not be eligible for participation in the Company Stock
Component of the Plan pursuant to ARTICLE XI: (a) for any Plan Year beginning
before January 1, 2010, (b) effective for Plan Years during the period beginning
on or after January 1, 2010 and ending December 31, 2014, if, and for the period
thereof during which, the HRT Participant is a “Covered Employee” under Addendum
A of the Woodward HRT Pension Plan, or (c) effective for Plan Years beginning on
or after January 1, 2010, if, and for the period thereof during which, the HRT
Participant is any one or more of (I) in respect of the period on or prior to
April 19, 2010, for purposes of collective bargaining part of a collective
bargaining unit represented by a collective bargaining agent or (II) an
“Employee” under Addendum B of the Woodward HRT Pension Plan.

         Section A-4Contributions.

A-4.1     Pre-Tax Deferral Contributions.  For purposes of Section 6.1 (and,
where applicable, Section 6.5), an HRT Participant’s election in effect under
the Textron Savings Plan on April 3, 2009 to have a percentage of his eligible
compensation (as defined under the Textron Savings Plan) contributed to the
Textron Savings Plan as a pre-tax elective deferrals (as defined under the
Textron Savings Plan) (and, where applicable a catch-up contribution) shall be
deemed to be such HRT Participant’s authorization pursuant to Section 6.1 (and,
where applicable, Section 6.5) of the Plan to have an equivalent percentage of
the HRT Participant’s Eligible Pay contributed to the Plan as Pre-Tax Payroll
Deferrals (and, where applicable Catch-up Contributions).  For purposes of this
Section A-4.1, any



 

 

--------------------------------------------------------------------------------

 

 

HRT Participant’s election under the Textron Savings Plan expressed as a dollar
amount shall be treated as an election to have a corresponding percentage of the
HRT Participant’s Eligible Pay contributed to the Plan, determined by dividing
such dollar amount by the HRT Participant’s Eligible Pay as of April 3, 2009 and
multiplying such fraction by 100% (adjusted to the nearest whole
percentage).  Any such deemed authorization shall be effective as of April 3,
2009 and shall remain in effect until the HRT Participant changes such
authorization in accordance with Section 6.4.

A-4.2     Roth Deferral Contributions.  For purposes of Section 6.2, an HRT
Participant’s election in effect under the Textron Savings Plan on April 3, 2009
to have a percentage of his eligible compensation (as defined under the Textron
Savings Plan) contributed to the Textron Savings Plan as a Roth elective
deferral (as defined under the Textron Savings Plan) (and, where applicable, a
catch-up contribution) shall be deemed to be such HRT Participant’s election
pursuant to Section 6.2 to have an equivalent percentage of the HRT
Participant’s Eligible Pay contributed to the Plan as Roth Deferral
Contributions or Roth Catch-Up Contributions.  For purposes of this
Section A-4.2, any HRT Participant’s election under the Textron Savings Plan
expressed as a dollar amount shall be treated as an election to have a
corresponding percentage of the HRT Participant’s Eligible Pay contributed to
the Plan, determined by dividing such dollar amount by the HRT Participant’s
Eligible Pay as of April 3, 2009 and multiplying such fraction by 100% (adjusted
to the nearest whole percentage).  Any such deemed election shall be effective
as of April 3, 2009 and shall remain in effect until the HRT Participant changes
such election in accordance with Section 6.4 and Section 6.2.

A-4.3     After-Tax Contributions.  An HRT Participant’s election to contribute
a portion of his compensation to the Textron Savings Plan as an After-Tax
Contribution (as defined under the Textron Savings Plan) in effect as of April
3, 2009 shall have no force or effect for purposes of the Plan.

A-4.4     Company Matching Contributions.  Notwithstanding any provision of
Section 7.2 to the contrary, the amount of a Company Matching Contribution for a
Plan Year on behalf of any HRT Participant who has not completed at least one
Year of Service (disregarding for these purposes all Textron Service) shall be
equal to fifty percent (50%) of the sum of the HRT Participant’s Pre-Tax
Deferral Contributions and Roth Deferral Contributions (excluding Catch-up
Contributions) up to a maximum of five percent (5%) of the HRT Participant’s
Eligible Pay.  Notwithstanding the foregoing, or Section 7.2 of the Plan,
effective as of January 1, 2010, the following provisions shall apply:

(a)     An HRT Participant shall not be eligible for Company Matching
Contributions under the Plan for the portion of any Plan Year during the period
beginning on and after January 1, 2010 and ending December 31, 2014 during which
he is a “Covered Employee” under Addendum A of the Woodward HRT Pension Plan.

(b)     Any HRT Participant who is covered by the collective bargaining
agreement between the Company and the District Lodge 727-N, International
Association of Machinists and Aerospace Workers, for and on behalf of its Local
Lodge 758 for the period from January 1, 2010 through April 18, 2010, shall be
eligible for Company Matching Contributions for such period equal to fifty
percent (50%) of the sum of the HRT



 

 

--------------------------------------------------------------------------------

 

 

Participant’s Pre-Tax Deferral Contributions and Roth Deferral Contributions
(excluding Catch-Up Contributions) for such period up to a maximum of five
percent (5%) of the HRT Participant’s Eligible Pay.

(c)     An HRT Participant shall not be eligible for Company Matching
Contributions under the Plan on and after April 19, 2010 during any period in
which he is an “Employee” under Addendum B of the HRT Pension Plan.

(d)     Any HRT Participant who is not described in any one or more of
subsection (a), (b) or (c) above with respect to all or any portion of a Plan
Year beginning on or after January 1, 2010 shall be eligible for Company
Matching Contributions in accordance with Section 7.2 for such Plan Year, or the
portion thereof, with respect to which he is not so described.

         Section A-5Duarte Members.  The provisions of this Section A-5 of this
Supplement A shall apply effective March 2, 2013 (unless otherwise provided)
with respect to Worker Members who are former employees of GE Aviation Systems
LLC at its Duarte, CA facility and who become HRT Participants on or after March
2, 2013 (a “Duarte Participant” or the “Duarte Participants”).  Except as
otherwise provided in this Section A-5, all provisions of the Plan shall apply
to the Duarte Participants.

A-5.1     Participation.  Notwithstanding any provision of Section 5.1 or
Section A-3, for purposes of determining whether a Duarte Participant is
eligible to participate in various components of the Plan in accordance with
Section 4.1, the Duarte Participant shall be credited with service for all
periods of employment with GE Aviation Systems LLC or any entity that was, on or
prior to March 2, 2013, a member of the controlled group with of GE Aviation
Systems LLC (determined in accordance with Code Section 414(b), (c), (m) or (o))
or their predecessors (provided that the Duarte Participant was employed by GE
Aviation Systems LLC immediately before March 2, 2013 and provided further that
GE Aviation Systems LLC recognized such service for purposes of eligibility
under the GE Incentive Savings Plan for Union Employees of Aviation Systems,
Unison Engine Components and Times Microwave Systems (the “GE Savings
Plan”)).  In no event, however, shall any Duarte Participant be eligible for
Grandfathered Contributions under Section 7.3 of the Plan.  Additionally, a
Duarte Participant shall not be eligible for participation in the Company Stock
Component of the Plan pursuant to ARTICLE XI (a) for any Plan Year beginning
before January 1, 2013, and (b) with respect to any Duarte Union Participant (as
defined below), for any period of employment prior to June 1, 2013.

A-5.2     Contributions.

(a)     Deferral Contributions.  A Duarte Participant shall be eligible to have
a percentage of his Eligible Pay contributed to the Plan as Pre-Tax Deferral
Contributions or Roth Deferral Contributions in accordance with the provisions
of ARTICLE VI of the Plan (including pursuant to an Automatic Contribution
Arrangement as provided in Section 6.7, if applicable).

(b)     After-Tax Contributions.  A Duarte Participant’s election to contribute
a portion of his compensation to the GE Savings Plan as an After-Tax Employee
Contribution



 

 

--------------------------------------------------------------------------------

 

 

(as defined under the GE Savings Plan) in effect as of March 2, 2013 shall have
no force or effect for purposes of the Plan.

(c)     Company Matching Contributions.  Notwithstanding any provision of
Section 7.2 or Section A-4.4 to the contrary, the following provisions shall
apply:

(i)     Effective for the period commencing on March 2, 2013 and ending June 6,
2013, any Duarte Participant who is covered by the collective bargaining
agreement between the Company and the International Union, United Automobile,
Aerospace, and Agricultural Implement Workers of America and its Local No. 509
(a “Duarte Union Participant”), shall be eligible for Company Matching
Contributions equal to fifty percent (50%) of the sum of the Duarte Union
Participant’s Pre-Tax Deferral Contributions and Roth Deferral Contributions for
such period up to a maximum of six percent (6%) of the Duarte Participant’s
Eligible Pay.  Notwithstanding the foregoing, effective as of June 7, 2013, all
Duarte Union Participants shall be eligible for Company Matching Contributions
in accordance with Section 7.2 of the Plan.

(ii)     Any Duarte Participant who is not described in Section A-5.2(c)(i)
above with respect to all or any portion of a Plan Year beginning on or after
January 1, 2013 shall be eligible for Company Matching Contributions in
accordance with Section 7.2 for such Plan Year, or the portion thereof, with
respect to which he is not so described.

(d)     Profit Sharing Contributions. 

(i)     For any Plan Year beginning on or after January 1, 2013, the Company may
contribute to the Plan, on behalf of each Duarte Union Participant who, on the
last day of the Plan Year, is actively employed by, or on an approved leave of
absence from, the Company, such amount as may be determined in the sole
discretion of the Board of Directors of the Company.

(ii)     For any Plan Year in which a Profit Sharing Contribution is made under
this Section A-5.2(d), the Account of each eligible Duarte Union Participant
shall be allocated an amount in the proportion that each eligible Duarte Union
Participant’s Eligible Pay bears to the aggregate Eligible Pay of all eligible
Duarte Union Participants.

(iii)     For accounting purposes, the Committee shall establish and maintain a
separate Account for each eligible Duarte Union Participant to which shall be
allocated the eligible Duarte Union Participant’s share of Profit Sharing
Contributions, if any, and any respective earnings and losses thereon. The
portion of a Duarte Union Participant’s Account attributable to Profit Sharing
Contributions, including any respective earnings and losses thereon, shall be
invested in accordance with ARTICLE X.





 

 

--------------------------------------------------------------------------------

 

 

A-5.3     Vesting and Forfeitures.    

(a)     Vested Interest.  Notwithstanding any provision of Section 14.1 to the
contrary, a Duarte Union Participant’s vested interest in (i) any amounts
credited to his Company Matching Contributions Account prior to June 7, 2013 and
(ii) his Profit Sharing Contribution Account shall be determined under the
following schedule:

 

 

Years of Vesting Service

Vested Percentage

Less than 1

0% 

At least 1 year, but less than 2 years

33% 

At least 2 years, but less than 3 years

67% 

3 or more years

100% 

 

Further notwithstanding the foregoing, a Duarte Union Participant shall be fully
(100%) vested in his Company Matching Contribution Account and Profit Sharing
Contribution Account if he (i) is an employee of the Company on the first day of
the month following the date on which the Duarte Union Participant attains age
60, (ii) dies while employed by the Company or while performing “qualified
military service” (within the meaning of Code Section 414(u)) or (iii) suffers a
Disability or is judicially declared incompetent while employed by the Company
or after a termination of employment with the Company but prior to incurring a
Period of Severance.  All amounts credited to a Duarte Union Participant’s
Company Matching Contributions Account after June 6, 2013 shall at all times be
nonforfeitable.

(b)     Years of Vesting Service.  For purposes of this Section A-5 of
Supplement A to the Plan, the term “Years of Vesting Service” means, with
respect to any Duarte Union Participant, the service credited for purposes of
determining the Duarte Union Participant’s vested interest in his Company
Matching Contribution Account and Profit Sharing Contribution Account.  The
following rules shall apply in calculating Years of Vesting Service:

(i)     A Duarte Union Participant shall be credited with full and partial Years
of Vesting Service for the period from his Employment Commencement Date to his
Severance Date.  Years of Vesting Service shall be calculated on the basis that
12 consecutive months of employment equal 1 year and non-consecutive periods of
employment which are not disregarded under subsection (iv) shall be aggregated.

(ii)     If a Duarte Union Participant retires, quits or is discharged or
otherwise experiences a Separation from Service, the period commencing on the
Duarte Union Participant’s Severance Date and ending on the first date on which
he again performs an Hour of Service shall be taken into account, if such date
is within 12 consecutive months of the date on which he last performed an Hour
of Service.

(iii)     If the Duarte Union Participant is absent from work for a reason other
than one specified in Section A-5.3(b)(ii) and within 12 months of the first day
of



 

 

--------------------------------------------------------------------------------

 

 

such absence, the Duarte Union Participant retires, quits or is discharged or
otherwise experiences a Separation from Service, the period commencing on the
first day of such absence and ending on the first date on which he again
performs an Hour of Service shall be taken into account, if such date is within
12 consecutive months of the date on which his absence began.

(iv)     The Years of Vesting Service completed by a Duarte Union Participant
prior to a Period of Severance of at least 60 consecutive months shall be
disregarded if the Duarte Union Participant had no vested interest in any of his
Accounts as of the beginning of the Period of Severance and the Period of
Severance is equal to (or greater than) the Duarte Union Participant’s Years of
Vesting Service preceding that Period of Severance.

(v)     Notwithstanding any other provision of this Section A-5.3(b), a Duarte
Union Participant shall be credited with service for all periods of employment
with GE Aviation Systems LLC or any entity that was, on or prior to March 2,
2013, a member of the controlled group with of GE Aviation Systems LLC
(determined in accordance with Code Section 414(b), (c), (m) or (o)) or their
predecessors (provided that the Duarte Participant was employed by GE Aviation
Systems LLC immediately before March 2, 2013 and provided further that GE
Aviation Systems LLC recognized such service for purposes of vesting under the
GE Savings Plan.

(vi)     Notwithstanding any provision of the Plan to the contrary, the
calculation of a Duarte Union Participant’s Years of Vesting Service shall
comply with Section 411 of the Code and regulations issued thereunder.

(c)     Forfeitures.    

(i)     The Account of a Duarte Union Participant who has had a Separation from
Service shall be closed, and the forfeitable amount held therein shall be
forfeited on the earlier of: (A) the date on which he receives a distribution of
his entire vested interest in his Account; or (B) the date on which he incurs a
Period of Severance of at least 60 consecutive months.

(ii)     A Duarte Union Participant who has a Separation from Service at a time
when his vested interest in his Account is zero shall be deemed to have received
a cash-out of his Account as soon as administratively practicable following the
date of his Separation from Service and his Account shall be forfeited.

(iii)     Amounts forfeited from a Duarte Union Participant’s Account under
subsections (i) or (ii) above shall be used, at the discretion of the Committee,
either (A) to reduce future Company Matching Contributions and Profit Sharing
Contributions otherwise payable to the Plan or (B) to pay administrative costs
of the Plan. 

(iv)     If a Duarte Union Participant who has received a distribution, or has
been deemed to have received a distribution, under this Section A-5.3(c),
whereby any part of his Account has been forfeited, again becomes a Worker
Member eligible to participate in the Plan prior to incurring 5 consecutive
Periods of Severance and, if



 

 

--------------------------------------------------------------------------------

 

 

the distribution was made under subsection (i)(A), repays the amount of the
distribution no later than the fifth anniversary of the date on which the Duarte
Union Participant again becomes a Worker Member eligible to participate in the
Plan, the amount so forfeited shall be restored to his Account.  Amounts
restored under this subsection (iv) shall be funded through current forfeitures
or additional contributions by the Company.

(d)     Definitions.  The following terms shall have the following meanings for
purposes of this Section A-5.3.

(i)     Employment Commencement Date means, with respect to a Duarte Union
Participant, the first date on which such Participant performs an Hour of
Service or, with respect to a Duarte Union Participant who has incurred a Period
of Severance, the first date following the Period of Severance on which such
Participant performs an Hour of Service.

(ii)     Period of Severance means the total period between a Duarte Union
Participant’s Severance Date and the date the Duarte Union Participant is first
credited with an Hour of Service after his Severance Date.

(iii)     Separation from Service means, for any Duarte Union Participant, his
death, retirement, voluntary or involuntary termination, Disability or any other
absence, termination or other separation from employment that causes him to
cease to be a Worker Member.

(iv)     Severance Date means the earlier of (A) the date on which a Duarte
Union Participant incurs a Separation from Service, or (B) the first anniversary
of the date that the Duarte Union Participant is otherwise first absent from
work for the Company and all Related Employers (with or without pay) for any
other reason.

A-5.4     Pre-Termination Withdrawals and Loans.

(a)     Pre-Termination Withdrawals.  In accordance with the provisions of
Section 13.1 of the Plan, a Duarte Union Participant may withdraw on or after
the date the Duarte Union Participant attains age 59-1/2 all or any portion of
his vested Profit Sharing Account and vested Company Matching Contribution
Account.  In addition, a Duarte Union Participant may withdraw all or any
portion of his vested Profit Sharing Account to the extent necessary to meet a
Hardship (as defined in Section 13.2).

(b)     Loans.  A Duarte Union Participant may request a loan from the vested
portion of his Profit Sharing Account and the vested portion of his Company
Matching Contribution Account in accordance with the provisions of Section 13.3
of the Plan.

(c)     Post-Termination Partial Withdrawal After Age 55.  A Duarte Union
Participant who has terminated employment and reached age 55 may withdraw any
portion of his vested Accounts under the Plan upon requesting a withdrawal from
the recordkeeper.

 

 

 

 

--------------------------------------------------------------------------------

 

 

SUPPLEMENT B


PROVISIONS APPLICABLE TO EMPLOYEES OF WOODWARD MPC, INC.

         Section B-1Application.  The provisions of this Supplement B shall
apply, effective January 1, 2010 (unless otherwise provided), with respect to
employees or former employees of MPC Products Corporation (also known as
Woodward MPC, Inc.) (“MPC”), who became Participants in the Plan on or after
January 1, 2010, including participants and former participants under the MPC
Products Corporation Performance Incentive Plan (the “MPC Plan”) whose account
balances thereunder were transferred to the Plan in connection with the merger
of the MPC Plan with and into this Plan on January 1, 2010 (an “MPC Participant”
or the “MPC Participants”).  Except as otherwise provided in this Supplement B,
all provisions of the Plan shall apply to MPC Participants effective January 1,
2010.  Unless the context otherwise requires, the term “Company” shall include,
in addition to Woodward, Inc., Woodward MPC, Inc. for purposes of participation
in, and eligibility for contributions under, the Plan.

         Section B-2Worker Member.  Notwithstanding any provision of ARTICLE II,
the term “Worker Member” shall include on and after January 1, 2010, an employee
of MPC.

         Section B-3Participation.  Notwithstanding any provision of Section
5.1, for purposes of determining whether a Worker Member employed by MPC is
eligible to participate on or after January 1, 2010 in various components of the
Plan in accordance with Section 4.1, the Worker Member shall be credited with
service for all periods of employment with MPC prior to January 1, 2010 to the
extent he was credited with “eligibility service” under the MPC Plan.  In no
event, however, shall any MPC Participant be eligible for Grandfathered
Contributions under Section 7.3 of the Plan.  Additionally, an MPC Participant
shall not be eligible for participation in the Company Stock Component of the
Plan or in contributions under Sections 7.1 and 7.2 for any Plan Year beginning
before January 1, 2010.

         Section B-4Establishment of MPC Accounts.

(a)     For accounting purposes, effective January 1, 2010, the Committee shall
(i) establish and maintain for each MPC Participant the applicable separate
Accounts described in subsection (b) below (collectively, the “MPC Accounts”),
(ii) allocate among such Accounts the MPC Participant’s corresponding account
balances that were transferred to the Plan from the MPC Plan (the “MPC Transfer
Amount”), and (iii) thereafter credit or debit such Accounts with their
allocable share of earnings and losses thereon, distributions therefrom, and
expenses chargeable thereto.  The MPC Accounts shall be invested in the
Membership Investment Component in accordance with ARTICLE X of the Plan.

(b)     The Committee shall establish for each MPC Participant as part of his
Account the following MPC Accounts to the extent applicable:

(i)     The MPC Deferral Contribution Account, to which the Committee shall
allocate the portion of the MPC Transfer Amount, if any, attributable to



 

 

--------------------------------------------------------------------------------

 

 

deferral contributions and catch-up contributions, including earnings and losses
thereon.

(ii)     The MPC Matching Contribution Account, to which the Committee shall
allocate the portion of the MPC Transfer Amount, if any, attributable to
employer matching contributions, including earnings and losses thereon.

(iii)     The MPC Safe Harbor Contribution Account, to which the Committee shall
allocate the portion of the MPC Transfer Amount, if any, attributable to safe
harbor nonelective employer contributions, including earnings and losses
thereon.

(iv)     The MPC Discretionary Contribution Account, to which the Committee
shall allocate the portion of the MPC Transfer Amount, if any, attributable to
discretionary nonelective employer contributions, including earnings and losses
thereon.

(v)     The MPC Money Purchase Account, to which the Committee shall allocate
the portion of the MPC Transfer Amount, if any, attributable to the frozen money
purchase account that was maintained for the MPC Participant under the MPC Plan.

(vi)     The MPC Rollover Contribution Account, to which the Committee shall
allocate the portion of the MPC Transfer Amount, if any, attributable to
rollover contributions, including earnings and losses thereon.

         Section B-5Pre-Termination Withdrawals.  Notwithstanding the provisions
of Section 13.1 of the Plan, an MPC Participant may, before his termination of
employment, elect to withdraw in a lump sum cash payment all or any portion of
the value of his MPC Accounts in accordance with the following provisions of
this Section B-5:

(a)     An MPC Participant may withdraw all or any portion of his MPC Accounts
on or after the date on which the MPC Participant attains his “normal retirement
age,” which, solely for purposes of withdrawals or distributions from the MPC
Accounts, shall mean the age of 59-1/2.  Any withdrawal from an MPC
Participant’s MPC Money Purchase Account, however, shall be made in accordance
with the provisions of Section B-6 of this Supplement.

(b)     An MPC Participant may withdraw all or any portion of his MPC Deferral
Contribution Account (excluding earnings accrued after 1988) to the extent
necessary to meet a Hardship, in accordance with and subject to Sections 13.1
and 13.2.

(c)     An MPC Participant who is credited with at least seven (7) Years of
Service (including “years of vesting service” credited under the MPC Plan) and
has been a Participant in the Plan (including the period of participation in the
MPC Plan) for at least sixty (60) months, may withdraw all or any portion of his
MPC Matching Contribution Account and MPC Discretionary Contribution Account;
provided, however, that only one such withdrawal may be made during any Plan
Year.





 

 

--------------------------------------------------------------------------------

 

 

(d)     An MPC Participant may withdraw all or any portion of his MPC Rollover
Contribution Account at any time.

         Section B-6Joint and Survivor Annuity Requirements.

(a)     Applicability.  The provisions of this Section B-6 shall apply only to
an MPC Participant’s MPC Money Purchase Accounts.  With respect to the MPC Money
Purchase Accounts (as adjusted for any subsequent earnings or losses), the
provisions of this Section B-6 shall override any conflicting provision in the
Plan.

(b)     General Rules.

(i)     Unless an MPC Participant elects, pursuant to a Qualified Election made
within the one hundred eighty (180) day period ending on the date distribution
or withdrawal would otherwise be made or commence, to have the amount of
withdrawal or distribution from his MPC Money Purchase Account paid in a form of
benefit available under Section B-5or Section 14.3, as the case may be, the
balance of the MPC Participant’s MPC Money Purchase Account to be withdrawn or
distributed shall be paid to the MPC Participant in the form of a Qualified
Joint and Survivor Annuity.

(ii)     Unless an MPC Participant elects, pursuant to a Qualified Election made
within the Election Period, to have the balance of his MPC Money Purchase
Account paid in a form of benefit available under Section 14.3 of the Plan, if
the MPC Participant dies before benefits have commenced, the MPC Participant’s
balance in his MPC Money Purchase Account shall be applied toward the purchase
of a Qualified Preretirement Survivor Annuity for the life of the Surviving
Spouse, if any.

(iii)     Notwithstanding the foregoing general rules, if on his distribution
date the MPC Participant’s total vested Account balance (excluding Rollover
Contributions) does not exceed $5,000, the balance in the MPC Money Purchase
Account shall be distributed to or on behalf of the MPC Participant (or his
Beneficiary in the event of the MPC Participant’s death) in accordance with
Section 14.3(b).

(iv)     To the extent any loan under Section 13.3 would be secured by any
portion of the MPC Participant’s Money Purchase Account, such loan may not be
made without the prior written consent of the MPC Participant’s Spouse on the
date on which the loan becomes so secured.  The consent which shall be
irrevocable, must be made within 180 days before the loan is so secured, must
acknowledge the financial effect of the loan and must be witnessed by the Plan
Administrator or a notary public.

(v)     Each MPC Participant shall be provided with a written explanation of (A)
the terms and conditions of the Qualified Joint and Survivor Annuity, (B) the
MPC Participant’s right to make, and the effect of, an election not to take a
Qualified Joint and Survivor Annuity, (C) the rights of the MPC Participant’s



 

 

--------------------------------------------------------------------------------

 

 

Spouse with regard to such Spouse’s required consent to the MPC Participant’s
waiver of the Qualified Joint and Survivor Annuity, and (D) the MPC
Participant’s right to make, and the effect of, a revocation of an election to
waive, the Qualified Joint and Survivor Annuity.  This explanation shall be
provided to the MPC Participant no less than thirty (30) and no more than 180
days before the date distribution or withdrawal would otherwise be made or
commenced (and consistent with such regulations as the Secretary of the Treasury
may prescribe).  The written explanation shall include an explanation of the
eligibility conditions, other material features and relative values of the
optional forms of benefits under the Plan, a general explanation of the relative
financial effect on the MPC Participant’s benefit of the waiver of the Qualified
Joint and Survivor Annuity and an explanation of the right to defer receipt of
the MPC Participant’s benefit until his normal retirement age, and the
consequences of failing to defer such receipt.  Notwithstanding the foregoing,
such explanation may be provided no less than seven (7) days before the date
distribution or withdrawal would otherwise be made or commenced if the MPC
Participant (and the MPC Participant’s Spouse unless the benefit is paid in the
form of a Qualified Joint and Survivor Annuity) consents to a waiver of the
30-day notice period.

(vi)     Each married MPC Participant shall be provided with a written
explanation of the Qualified Preretirement Survivor Annuity, within the
following period which ends last: (A) the period beginning on the first day of
the Plan Year in which the MPC Participant attains age 32 and ending on the last
day of the Plan Year in which the MPC Participant attains age 34; or (B) a
reasonable period after the MPC Participant becomes a Participant.  A reasonable
period described in clause (B) is the period beginning one year before and
ending one year after the event.  If the MPC Participant separates from service
before attaining age 35, clauses (A) and (B) do not apply and the Committee must
provide the written explanation within the period beginning one year before and
ending one year after the severance from service.  The written explanation must
describe, in a manner consistent with Treasury Regulations, the terms and
conditions of the Qualified Pre-Retirement Survivor Annuity.

(c)     Definitions.  The following terms shall have the following meanings for
purposes of this Section B-6:

(i)     Election Period means the period beginning on the first day of the Plan
Year in which the MPC Participant attains age 35 and ends on the date of the MPC
Participant’s death.  If an MPC Participant separates from service before the
first day of the Plan Year in which he or she attains age 35, with respect to
the MPC Money Purchase Account as of the date of separation, the Election Period
shall begin on the date of separation.  An MPC Participant whose employment has
not terminated may elect to waive the Qualified Preretirement Survivor Annuity
prior to the Plan Year in which he attains age 35, provided that any such waiver
shall cease to be effective as of the first day of the Plan Year in which the
MPC Participant attains age 35.





 

 

--------------------------------------------------------------------------------

 

 

(ii)     Qualified Election means a waiver of a Qualified Joint and Survivor
Annuity or a Qualified Preretirement Survivor Annuity, as such waiver is further
described in this subsection (c)(ii).  The Qualified Election must be executed
in writing, with the written consent of the MPC Participant’s Spouse.  The
Spouse’s consent must be witnessed by the Plan Administrator or notary public
and must acknowledge the financial effect of the waiver.  If the Qualified
Election designates a non-Spouse Beneficiary or a specific form of payment, the
Spouse’s consent must also acknowledge the non-Spouse Beneficiary or
Beneficiaries and the specific form of payment, as applicable.  Any consent
necessary under this provision will be valid only with respect to the Spouse who
signs the consent or is deemed to have signed the consent.  Any subsequent
change to the Qualified Election requires a new consent by the MPC Participant’s
Spouse, unless the Spouse in writing acknowledges the Spouse’s right to limit
the consent to a specific designation of a payment form and/or specific
Beneficiary and affirmatively waives that right.  Additionally, a revocation of
a prior waiver may be made by an MPC Participant without the consent of the
Spouse at any time before the commencement of benefits.  The number of
revocations shall not be limited.  The Spouse’s consent to a waiver is
irrevocable, unless the MPC Participant revokes the waiver
election.  Notwithstanding this consent requirement, if the MPC Participant
establishes to the satisfaction of the Plan Administrator that such written
consent cannot be obtained because there is no Spouse, the Spouse cannot be
located, the MPC Participant is legally separated from, or has been abandoned
by, the Spouse (within the meaning of local law) and the MPC Participant has a
court order to that effect, or because of such other circumstances as the
Secretary of the Treasury may prescribe in regulations, a waiver will be deemed
a Qualified Election.

(iii)     Qualified Joint and Survivor Annuity means, with respect to a married
MPC Participant, an immediate annuity that can purchased with the balance of the
MPC Participant’s MPC Money Purchase Account to be withdrawn or distributed and
that would be payable over the joint life expectancies of the MPC Participant
and the Spouse, with a survivor annuity payable for the life of the Spouse in an
amount equal to fifty percent (50%), or such greater percentage as elected by
the MPC Participant but not more than one hundred percent (100%), of the amount
payable during the MPC Participant’s lifetime.  With respect to an unmarried MPC
Participant, a Qualified Joint and Survivor Annuity means an annuity for the
life of the MPC Participant that can be purchased with the balance of the MPC
Participant’s MPC Money Purchase Account to be withdrawn or distributed.  For
the avoidance of doubt, with respect to a married MPC Participant, the automatic
Qualified Joint and Survivor Annuity will be a 50% joint and survivor annuity.

(iv)     Qualified Preretirement Survivor Annuity means an annuity, payable for
the life of the Surviving Spouse that can be purchased with the balance of the
MPC Participant’s MPC Money Purchase Account.  Payment of the Qualified
Preretirement Survivor Annuity shall commence as soon as practicable after the
Surviving Spouse’s request for distribution, but in no event



 

 

--------------------------------------------------------------------------------

 

 

later than December 31 of the calendar year beginning after the later of the
date of the MPC Participant’s death or the date the MPC Participant would have
attained age 70-1/2.  Notwithstanding the foregoing, the Surviving Spouse may
elect, in accordance with the procedures established by the Committee and in
lieu of the Qualified Preretirement Survivor Annuity, to have the balance of the
MPC Money Purchase Account paid in one of the forms of benefit available under
the Plan under Section 14.3 (subject to Section 14.3(b) and Section 14.3(c)).

(v)     Spouse (or Surviving Spouse) means the spouse or surviving spouse of the
MPC Participant, provided that a former Spouse will be treated as the Spouse or
Surviving Spouse to the extent required under a “qualified domestic relations
order” as described in Section 414(p) of the Code.

 



 

 

--------------------------------------------------------------------------------